Exhibit 10.1



 

 

 

 

 

______________________________________________________________________________



MEMBERSHIP INTERESTS PURCHASE AGREEMENT



between



CET TWO, LLC



and



TENASKA POWER FUND, L.P.



Dated as of March 24, 2005



______________________________________________________________________________



1

--------------------------------------------------------------------------------




TABLE OF CONTENTS







Page

ARTICLE 1.

DEFINITIONS; RULES OF INTERPRETATION

1

1.1

Definitions

1

1.2

Rules of Interpretation

10

ARTICLE 2.

SALE AND PURCHASE

11

2.1

Sale and Purchase of the Purchased Interests

11

2.2

Closing

11

2.3

Working Capital Reconciliation

11

2.4

Buyer Security

12

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF SELLER

12

3.1

Corporate Status, etc.

12

3.2

Capitalization

13

3.3

Conflicts; Consents

13

3.4

Project Assets

14

3.5

Brokers and Finders

14

3.6

Compliance with Law

14

3.7

Litigation

14

3.8

Bankruptcy

15

3.9

Public Utility

15

ARTICLE 4.

REPRESENTATIONS AND WARRANTIES REGARDING PROJECT COMPANIES

15

4.1

Corporate Status, etc

15

4.2

Company Permits

15

4.3

Capitalization

15

4.4

Taxes

16

4.5

ERISA

17

4.6

Operators

17

4.7

Conflicts; Consents

18

4.8

Compliance with Law

18

4.9

Litigation

19

4.10

Bankruptcy

19

4.11

Title to Property; Absence of Encumbrances

19

4.12

Contracts

20

4.13

Insurance

22

4.14

Environmental Matters

22

4.15

Bank Accounts

22

4.16

Financial Statements and Working Capital

22

4.17

Books and Records

23

4.18

Regulatory Status

23

4.19

Undisclosed Liabilities

24

 



ii

--------------------------------------------------------------------------------




4.20

Disclaimer of Representations and Warranties

24



TABLE OF CONTENTS





(continued)







Page

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF BUYER

24

5.1

Corporate Status, etc.

25

5.2

Conflicts; Consents

25

5.3

Financing

26

5.4

Purchase for Investment

26

5.5

Material Permits

26

5.6

Brokers and Finders

26

5.7

Compliance with Law

26

5.8

Litigation

26

5.9

Bankruptcy

26

5.10

Knowledgeable Buyer

26

ARTICLE 6.

PRE-CLOSING MATTERS

27

6.1

Conduct of Business

27

6.2

Efforts to Consummate Sale

28

6.3

No Delay

29

6.4

Access and Information; Physical Inventory

29

6.5

Operators

30

6.6

Publicity

31

6.7

Transfer Taxes

31

6.8

Notification of Certain Matters

31

6.9

Replacement Security

31

6.10

Casualty and Condemnation

32

6.11

Environmental Insurance

33

6.12

Gas Costs

33

ARTICLE 7.

CONDITIONS TO THE SALE

33

7.1

Conditions to the Obligations of Both Parties

33

7.2

Conditions to the Obligations of Buyer

34

7.3

Conditions to the Obligation of Seller

36

ARTICLE 8.

POST-CLOSING MATTERS

36

8.1

Allocation

36

8.2

Tax Matters

37

8.3

Severance Payments

38

8.4

Excluded Items

38

8.5

Insurance Claims

38

 



iii

--------------------------------------------------------------------------------


ARTICLE 9.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

38

9.1

Survival of Representations, Warranties and Covenants

38



TABLE OF CONTENTS





(continued)







Page

9.2

Indemnification by Seller

39

9.3

Indemnification by Buyer

40

9.4

Matters Involving Third Parties

40

9.5

Limitations on Indemnification

41

9.6

Expiry and Survival of Indemnities

42

ARTICLE 10.

TERMINATION

43

10.1

Termination

43

10.2

Effect of Termination

43

ARTICLE 11.

GENERAL PROVISIONS

44

11.1

Expenses

44

11.2

Further Actions

44

11.3

Notices

44

11.4

Binding Effect; Assignment

45

11.5

No Third-Party Beneficiaries

45

11.6

Amendment; Waivers, etc.

45

11.7

Entire Agreement

46

11.8

Exclusive Remedies; Enforcement

46

11.9

Severability

46

11.10

Headings

46

11.11

Counterparts

46

11.12

Governing Law

46

11.13

Disputes

46

11.14

Consent to Jurisdiction, etc.

46

11.15

Waiver of Punitive and Other Damages and Jury Trial

47

11.16

Confidentiality

47



iv

--------------------------------------------------------------------------------


TABLE OF CONTENTS





(continued)





SCHEDULES







Page

SCHEDULE 1.1 EXCLUDED ITEMS

50

SCHEDULE 3.3 CONSENTS

51

SCHEDULE 4.2 PROJECT PERMITS

53

SCHEDULE 4.4 TAXES

55

SCHEDULE 4.9 LITIGATION

56

SCHEDULE 4.11(A) TITLE COMMITMENT AND REAL PROPERTY LIENS

57

SCHEDULE 4.11(B) OTHER LIENS

58

SCHEDULE 4.11(C) SURVEY REVISIONS

59

SCHEDULE 4.12 CONTRACTS

62

SCHEDULE 4.13(A) INSURANCE (CURRENTLY EFFECTIVE)

66

SCHEDULE 4.13(B) INSURANCE (PROPOSED RENEWALS AS OF APRIL 1, 2005)

67

SCHEDULE 4.14 ENVIRONMENTAL MATTERS

68

SCHEDULE 4.15 ACCOUNTS

71

SCHEDULE 4.16 WORKING CAPITAL

72

SCHEDULE 4.17 FIXED ASSETS

73

SCHEDULE 4.18 REGULATORY STATUS

80

SCHEDULE 4.19 UNDISCLOSED LIABILITIES

81

SCHEDULE 6.5 OPERATORS AND QUALIFIED OFFERS

82

SCHEDULE 6.9 REPLACEMENT SECURITY

84

SCHEDULE 6.11 ENVIRONMENTAL INSURANCE INDICATIONS

85

 



v

--------------------------------------------------------------------------------


TABLE OF CONTENTS





(continued)





EXHIBITS







Page

EXHIBIT A

Form of Assignment

93

EXHIBIT B

Form of Closing Notice

95

EXHIBIT C

Form of Seller Officer Certificate

96

EXHIBIT D

Form of Seller Secretary Certificate

97

EXHIBIT E

Form of Project Company Secretary Certificate

99

EXHIBIT F

Certificate of Non-Foreign Status

101

EXHIBIT G

Form of Buyer Officer Certificate

103

EXHIBIT H

Form of Buyer Secretary Certificate

104

EXHIBIT I

Form of Termination and Release Agreement

106

EXHIBIT J

Form of WEC Guaranty

112

 



vi

--------------------------------------------------------------------------------


 

MEMBERSHIP INTERESTS PURCHASE AGREEMENT

This Membership Interests Purchase Agreement dated as of March 24, 2005
("Agreement"), is between CET Two, LLC, a Delaware limited liability company
("Seller"), and Tenaska Power Fund, L.P., a Delaware limited partnership
("Buyer").

W I T N E S S E T H:

WHEREAS, Seller owns all of the issued and outstanding membership interests in
Calumet Energy Team, LLC, a Delaware limited liability company ("CET"), and in
CET One, LLC, a Delaware limited liability company ("CET One"), which together
own, directly or indirectly, all of the assets and business of an approximately
300 MW generating facility located in Chicago, Illinois, known as the Calumet
Energy Center (the "Facility"); and

WHEREAS, subject to the terms and conditions set forth herein, Seller desires to
sell to Buyer, and Buyer desires to purchase from Seller, all of the issued and
outstanding membership interests in CET and CET One.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties (as
defined in Section 1.1), intending to be legally bound, hereby agree as follows:

ARTICLE 1.

DEFINITIONS; RULES OF INTERPRETATION

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

"Accounts" means the accounts identified in Schedule 4.15.

"Affected Soils and Groundwater" means any soils or groundwater containing
Hazardous Substances that were Released at or from the Site prior to Closing.

"Affiliate" means, with respect to any Person, (i) each entity that such Person
Controls, (ii) each Person that Controls such Person, and (iii) each entity that
is under common Control with such Person.

"Agreement" has the meaning set forth in the preamble to this Agreement.

"Ancillary Documents" means the Assignments and the Termination and Release
Agreement.

"Assignments" means two assignments, each substantially in the form set forth on
Exhibit A for each of CET and CET One, whereby Seller will transfer the
Purchased Interests to Buyer.



1

--------------------------------------------------------------------------------


"Base Price" has the meaning set forth in Section 2.1(b).

"Blades and Vanes Payments" means the monetary payments made or to be made by
Seller or CET Three for, inter alia, blades and vanes pursuant to the Equipment
Sales Agreement.

"Business Day" means any day other than a Saturday, Sunday or any day on which
commercial banks in Chicago, Illinois are not authorized to open or are required
to close.

"Buyer" has the meaning set forth in the preamble to this Agreement.

"Buyer Indemnified Party" means Buyer, each of its Affiliates, and each of their
respective Representatives.

"Capacity Reservation Agreement" means that certain Capacity Reservation
Agreement dated as of February 20, 2003,

between Midwest Generation, LLC and CET.

"CERCLA" means the federal Comprehensive Environmental Response, Compensation
and Liability Act of 1980.

"CET" has the meaning set forth in the recitals to this Agreement.

"CET One" has the meaning set forth in the recitals to this Agreement.

"CET Three" means CET Three, LLC, a Delaware limited liability company and
wholly owned direct Subsidiary of CET One.

"City" means the City of Chicago.

"City Capacity Reservation Agreement" means that certain Capacity Reservation
Agreement dated as of November 30, 1999, between CET and the City.

"Claim" means any claim, counterclaim, cross-claim, demand, cause of action,
suit, notice of violation, or governmental order, in each case made against an
Indemnified Party by a Person that is not an Indemnified Party in respect of
such claim, counterclaim, cross-claim, demand, cause of action, suit, notice of
violation, or governmental order, whether any of the foregoing be founded or
unfounded, of any kind and nature whatsoever, including for remedial action;
provided, that any claim, counterclaim, cross-claim, demand, cause of action, or
suit by (i) a Representative of a Project Company, Seller, or a Seller Affiliate
against a Buyer Indemnified Party arising out of the acts or omissions of a
Project Company, Seller, or a Seller Affiliate prior to Closing shall be a Claim
for the purposes hereof, and (ii) (A) an Affiliate of Buyer against Buyer or
against another Affiliate of Buyer or (B) an Affiliate of Seller that is not a
Project Company against Seller or against another Affiliate of Seller that is
not a Project Company, shall not, in each case, be a Claim for purposes hereof.

"Closing" has the meaning set forth in Section 2.2.

"Closing Date" has the meaning set forth in Section 2.2.



2

--------------------------------------------------------------------------------


"Closing Gas Estimate" means the value calculated pursuant to Section 6.12(b) of
all natural gas in storage owned by CET as of fifteen (15) calendar days prior
to Closing.

"Closing Severance Payments" means an amount that is equal to six (6) months'
base salary for each Operator (i) who was not given a Qualified Offer by Buyer
or a Buyer Affiliate, and (ii) who did not accept an offer of employment by
Buyer or a Buyer Affiliate.

"Code" means the Internal Revenue Code of 1986.

"Consent" means any consent, approval, authorization, notification, waiver,
order, application, filing, license, registration or qualification of or with
any Person required pursuant to the Sale.

"Contract" means any written contract, agreement, instrument, undertaking,
lease, license, evidence of indebtedness, mortgage, indenture, purchase order,
binding bid, letter of credit, security agreement or other legally binding
arrangement.

"Control" means (and including, with correlative meaning, the verb form of such
term), as applied to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by contract or
otherwise.

"decatherm" means one million (1,000,000) British thermal units.

"Disclosures" means all written or electronic information or documentation
(including any computer disk and CD ROMs) made available by Seller to Buyer as
part of the sale process of the Project Companies, which contain information as
to, inter alia, the Project Companies, the Facility, the Site, the Purchased
Interests, the Excluded Items, the Project Assets, and the Former Real Property.

"Employee Benefit Plan" means an "employee benefit plan" within the meaning of
Section 3(3) of ERISA.

"Environment" means soil, surface water, ground water, land surface, subsurface
strata, ambient air, wildlife, plants and other natural resources.

"Environmental Claim" means a written Claim, including for personal injury or
property damage, arising out of or related to Environmental Conditions or
pursuant to Environmental Laws.

"Environmental Conditions" means Environmental Former Property Conditions and
Environmental Site Conditions.

"Environmental Former Property Conditions" means, with respect to or affecting
any Former Real Property, except to the extent caused or contributed to by any
Buyer Indemnified Party after the Closing, (i) any Releases of Hazardous
Substances, (ii) the handling, storage, treatment, disposal, recycling,
generation or transportation of any Hazardous Substance, (iii) any

3

--------------------------------------------------------------------------------


exposure of individuals to Hazardous Substances and (iv) all matters and
conditions subject to or regulated under Environmental Laws.



"Environmental Insurance" means one or more insurance policies, or binders of
coverage issued in anticipation of such insurance policies, reasonably
satisfactory to Buyer, as to which Buyer and the Project Companies are named
insureds (subject to Buyer's obligation in Section 6.11 to include Seller,
Seller Parent, WEC, and their Affiliates as named insureds), and providing
reasonably acceptable coverages in relation to Environmental Site Conditions;
provided, that one or more insurance policies, or binders of coverage, issued
pursuant to the indication in Schedule 6.11, shall be deemed to be acceptable
insurance policies or binders of coverage.

"Environmental Laws" means all applicable federal, state, and local Laws, having
the force and effect of law, relating to protection of the Environment and/or
protection of the health and safety of individuals from exposures to Hazardous
Substances in the Environment, other than the Occupational Safety and Health Act
(29 U.S.C. Section 651 et seq.) and any similar state laws, and any regulations
promulgated thereunder.

"Environmental Site Conditions" means (i) Affected Soils or Groundwater, (ii)
any Releases of Hazardous Substances arising out of the handling, storage,
treatment, disposal, recycling, or generation of any Hazardous Substances
transported from the Site prior to Closing by or on behalf of any Project
Company, and (iii) any exposure prior to Closing of individuals to Hazardous
Substances in the work place or of individuals or property to Hazardous
Substances at the Site or otherwise migrating or emanating from the Site.

"Equipment Sales Agreement" means that certain Equipment Sales Agreement dated
as of September 12, 2001 by and between Siemens Westinghouse Power Corporation
and CET Three.

"Equivalent Support Obligation" has the meaning set forth in Section 6.9.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"Estimated Working Capital" means (i) the Working Capital calculated as of the
last day of the most recent calendar month that ended at least fifteen (15) days
prior to the Closing with respect to all items on Schedule 4.16, other than the
value of any natural gas in storage owned by CET plus (ii) the Closing Gas
Estimate.

"EWG" means exempt wholesale generator, as that term is defined in Section 32 of
PUHCA.

"Excluded Items" means the items listed in Schedule 1.1.

"Facility" has the meaning set forth in the recitals to this Agreement, and is a
natural gas fired peaking plant located on the Site and consisting of two
Siemens V84.3A2 heavy frame gas turbine generator sets in simple cycle
configuration.

"Final Working Capital" means the Working Capital as of the Closing Date.



4

--------------------------------------------------------------------------------


"FERC" means the Federal Energy Regulatory Commission.

"FERC Approvals" means the approvals of the FERC pursuant to Sections 203 and
205 of the FPA, for the change in control over the Facility's jurisdictional
assets and the change in status that will be effected by the Sale.

"FPA" means the Federal Power Act.

"Former Real Property" means any and all real property assets that were owned or
leased by any Project Company at any time prior to Closing and that are not
owned or leased by such Project Company as of the Closing, including the real
property located at or on (i) 103rd and Doty Avenue in Chicago, Illinois (as
more fully described in that certain Agreement for the Lease, Sale and
Redevelopment of Land dated November 30, 1999, between the City and CET) and
(ii) the electrical substation site located at 11433 South Torrence Avenue in
Chicago, Illinois (as more fully described in that certain Purchase and Sale
Agreement dated January 15, 2002, between Seller Parent and Commonwealth Edison
Company).

"GAAP" means generally accepted accounting principles in the United States
applied on a consistent basis.

"Gas Interconnection Agreement" means that certain Interconnection Agreement
dated September 26, 2001, between The Peoples Gas Light and Coke Company, an
Illinois corporation, and CET.

"Governmental Authority" means any applicable foreign, federal, state, county,
municipal or other government, quasi-government or regulatory authority, agency,
board, body, commission, instrumentality, court or tribunal, or any political
subdivision of any of the foregoing, or any arbitrator or panel of arbitrators.

"Hazardous Substance" means a substance that is regulated by any Governmental
Authority or Law as radioactive, toxic, hazardous or otherwise as a danger to
health or the environment, including PCBs, asbestos, petroleum,
urea-formaldehyde and all substances that are designated as "hazardous
substances" pursuant to CERCLA or defined as a "hazardous waste" pursuant to the
federal Resource Conservation and Recovery Act of 1976.

"Indemnified Party" means either a Buyer Indemnified Party or a Seller
Indemnified Party.

"Indemnifying Party" has the meaning set forth in Section 9.4(a).

"Insurance Policies" has the meaning set forth in Section 4.13.

"Intercompany Obligation" means any Contract between any Project Company and,
without giving effect to the Closing, any Affiliate of a Project Company (other
than another Project Company), including in respect of income taxes and any
indebtedness between any Project Company and any Affiliate of a Project Company
(other than another Project Company).



5

--------------------------------------------------------------------------------


"Interconnection Agreement" means that certain Interconnection Agreement dated
as of March 2, 2001, between Commonwealth Edison Company and CET.

"Interim Financials" has the meaning set forth in Section 6.4(c).

"Law" means any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy, requirement, or other restriction or any similar form of
decision of or determination by, or any interpretation or administration of any
of the foregoing, by any Governmental Authority having jurisdiction over the
Site, the Former Real Property, the Project Companies, the Parties, the
obligations of the Parties under this Agreement or the Facility, including
deliveries of fuel thereto and transmission of electricity therefrom.

"Lien" means, with respect to any property, any mortgage, lien, pledge, charge,
lease, easement, servitude, right of others, security interest or encumbrance of
any kind in respect of such property; provided, that in respect of the Purchased
Interests and Project Assets, no Permitted Lien shall be deemed a Lien.

"Loss" means any judgment, loss, liability, obligation, amount paid in
settlement, damage, fine, penalty, deficiency, or expense (including costs of
legally required remediation, interest, court costs, reasonable fees of
attorneys, accountants and other experts or other reasonable expenses of
litigation or other proceedings).

"Management Services Agreement" means that certain Management Services Agreement
between CET and Seller Parent dated as of November 24, 1999.

"Material Adverse Effect" means a material adverse effect on (a) the business,
operations, prospects, condition (financial or otherwise) or property of a
Party, a Project Company or the Facility or (b) the ability of a Party to
perform its obligations (including payment obligations) hereunder; provided,
that, for avoidance of doubt, any effect resulting from any of the following
shall not be considered when determining whether a Material Adverse Effect has
occurred: (i) any change in economic conditions in general or in conditions
generally affecting the natural gas, electric generation, power marketing or
electric utility industries; (ii) any continuation of an adverse trend or
condition generally affecting the natural gas, electric generation, power
marketing or electric utility industries; (iii) any change after the date hereof
in any Laws applicable to any Party or any Project Company; (iv) any change
after the date hereof in the rules, procedures, requirements or guidelines
applicable to the Facility for operation, interconnection, transmission,
marketing, or sales in respect of capacity, energy, or ancillary services,
including the Amended and Restated Operating Agreement of the PJM
Interconnection, L.L.C. ("PJM"), the PJM Open Access Transmission Tariff, the
governing agreements of the applicable regional reliability council, the
Reliability Assurance Agreement, the Reliability Assurance Agreement-West, the
West Transmission Owners Agreement, the East Transmission Owners Agreement, and
the PJM Manuals (all such documents as amended from time to time and having the
meanings given to them by PJM); and (v) any increases in the costs of
commodities or supplies, including fuel; provided, however, that an effect
resulting from any change after the date hereof in any Laws applicable to any
Party or any Project Company may be

6

--------------------------------------------------------------------------------


considered when determining whether a Material Adverse Effect has occurred
pursuant to Section 3.6, 3.7, 4.2, 4.8, or 4.9.

"MW" means megawatt.

"Operator" means any Person listed in Schedule 6.5, each of whom pursuant to the
Management Services Agreement, manages the operations of the Facility as of the
date hereof.

"Organic Documents" means: (i) with respect to any Person who is a corporation,
its certificate of incorporation, its by-laws and all shareholder agreements,
voting trusts and similar arrangements applicable to any of its authorized
shares of capital stock; (ii) with respect to any Person who is a limited
partnership, its certificate of limited partnership and partnership agreement;
and (iii) with respect to any Person who is a limited liability company, its
certificate of formation and its limited liability company agreement, in each
case, as amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time.

"Party" means Seller or Buyer.

"Party Confidential Information" has the meaning set forth in Section 11.16(a).

"Permit" means any waiver, franchise, variance, permit, authorization, license
or order of or from any Governmental Authority having jurisdiction over Seller,
the Site, the Project Companies, the obligations of the Parties under this
Agreement, or the Facility, including deliveries of fuel thereto and
transmission of electricity therefrom.

"Permitted Liens" means, in respect of the Project Assets and Purchased
Interests:

Liens for Taxes, assessments or governmental charges not due and delinquent;

to the extent disclosed in Schedule 4.4, Liens for Taxes, assessments or
governmental charges already due, but whose validity or amount is being
contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest;

carriers', warehousemen's, mechanics', materialmen's, repairmen's or other like
Liens arising in the ordinary course of business or incident to the construction
or improvement of such property in respect of obligations which are not overdue
for a period of more than 30 days or which are being contested in good faith, by
appropriate proceedings initiated timely and diligently prosecuted, and for
which adequate reserves in accordance with GAAP are maintained against any
adverse determination of such contest;

(i) easements, rights of way, reservations, restrictions, covenants, party-wall
agreements, agreements for joint or common use, landlords' rights of distraint
and other similar encumbrances affecting such property, granted in the ordinary
course of business, and (ii) minor defects and irregularities in title to such
property, which in each

7

--------------------------------------------------------------------------------


such case would not, individually or in the aggregate, materially detract from
the value of such property or impair the use of such property for the purposes
for which it is held;

all exceptions set forth in the Title Commitment;

court proceedings affecting such property; provided, that the execution or other
enforcement thereof is effectively stayed and the Claims secured thereby are
being contested in good faith, by appropriate proceedings initiated timely and
diligently prosecuted, and for which adequate reserves in accordance with GAAP
are maintained against any adverse determination of such contest or a bond in
the full amount thereof has been posted;

any Liens created pursuant to or contemplated by this Agreement; and

any Lien by another Project Company on an asset or interest of a Project
Company.

"Permitted Transferee" has the meaning set forth in Section 11.4.

"Person" means any individual, corporation, partnership, limited liability
company, association, joint-stock company, joint venture, trust, unincorporated
organization or Governmental Authority.

"Post-closing Severance Payments" means an amount that is equal to six (6)
months' base salary for each Operator whose employment with Buyer or a Buyer
Affiliate is terminated without cause within one (1) year of commencement of
such employment.

"Pre-Closing Tax Period" means any Tax period that ends on or before the Closing
Date, or with respect to any Tax period that begins before and ends after the
Closing Date, that portion of such Tax period that is allocable to the portion
that begins before and ends on the Closing Date.

"Project Assets" means all of the real, personal and mixed properties and
assets, whether tangible or intangible and wherever situated and whether owned
or leased, of the Project Companies, including the goodwill related thereto,
excluding the Excluded Items.

"Project Company" means any of CET, CET One and CET Three; provided, that
Project Companies means all three of CET, CET One and CET Three.

"Project Confidential Information" has the meaning set forth in Section
11.16(a).

"Project Permits" has the meaning set forth in Section 4.2(a).

"PUHCA" means the Public Utility Holding Company Act of 1935.

"Purchase Price" has the meaning set forth in Section 2.1(b).



8

--------------------------------------------------------------------------------


"Purchased Interests" means all of the issued and outstanding membership
interests in CET and CET One.

"Qualified Offer" has the meaning set forth in Section 6.5(b).

"Release" means any unpermitted releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing, or
dumping into the Environment.

"Representatives" means, as to any Person, its agents, members, managers,
officers, directors, employees, counsel, accountants, financial advisers and
consultants.

"Sale" means the sale pursuant hereto of the Purchased Interests to Buyer from
Seller.

"Sale Consents" means, in respect of a particular Person, the Consents
identified as applicable to such Person in Schedule 3.3.

"Securities Act" means the Securities Act of 1933.

"Seller" has the meaning set forth in the preamble to this Agreement.

"Seller Indemnified Party" means Seller, each of its Affiliates, and each of
their respective Representatives.

"Seller Parent" means Wisvest Corporation, a Wisconsin corporation.

"Site" means the real property described in Schedule A of the Title Commitment,
and generally located at 11653 South Torrence Avenue, Chicago, Illinois.

"Subsidiary" means, with respect to any Person, any other Person (other than any
individual) Controlled by such Person.

"Survey" means the ALTA survey of the Site prepared by Advance Surveying &
Mapping dated February 9, 2005, drawn February 28, 2005, Job No. 535003, to be
revised in accordance with the requirements set forth in Schedule 4.11(C), and
as may be reasonably requested by either Party.

"Taxes" means any and all fees, including documentation, recording, license and
registration fees, taxes, including income (whether net, gross or adjusted
gross), gross receipts, lease, sublease, sales, rental, use, turnover,
value-added, property, transfer, franchise, license, withholding, payroll,
employment, severance, occupation, premium, capital stock, profits, social
security (or similar), unemployment, disability, registration, estimated,
alternative, custom duties, excise, and stamp taxes, levies, imposts, duties,
charges, assessments or charges of any nature, together with any penalties,
fines or interest thereon or additions thereto, in the case of each of the
foregoing that is imposed by any Governmental Authority.

"Tax Parcels" has the meaning set forth in Section 7.2(p).



9

--------------------------------------------------------------------------------


"Tax Return" means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements or information) filed or required to
be filed in connection with the determination, assessment, or collection of any
Tax or the administration of any Laws relating to any Tax.

"Termination and Release Agreement" means an agreement substantially in the form
set forth on Exhibit I by and among Buyer, Seller, Seller Parent and the Project
Companies.

"Title Commitment" means the title commitment to be issued by the Chicago Title
Insurance Company substantially in the form of Schedule 4.11(A), but
specifically including the endorsements attached thereto and satisfying the
requirements of Section 6.2(e).

"Transportation Agreement" means that certain Transportation, Storage and
Balancing Service Contract dated September 26, 2001, between The Peoples Gas
Light and Coke Company, an Illinois corporation, and CET One.

"Unaudited Financials" has the meaning set forth in Section 4.16(a).

"Unreleased Support Obligations" has the meaning set forth in Section 6.9.

"WEC" means Wisconsin Energy Corporation, a Wisconsin corporation.

"Working Capital" means, as of a date certain, the aggregate current assets of
the Project Companies less the aggregate current liabilities of the Project
Companies determined in accordance with GAAP and in a form substantially similar
to Schedule 4.16.

1.2 Rules of Interpretation.

The singular includes the plural and vice versa.

Reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with its terms and the terms of this Agreement.

Reference to a Law means such Law as amended, modified, codified, replaced or
reenacted, in whole or in part, including rules and regulations promulgated
thereunder, and reference to any section or other provision of a Law means that
provision of such Law and constituting the substantive amendment, modification,
codification, replacement or re-enactment of such section or other provision.

Unless otherwise stated, references to Articles, Sections, Schedules and
Exhibits are to the articles, sections, schedules and exhibits to this
Agreement. The Schedules and Exhibits hereto constitute a part of this Agreement
and are incorporated herein for all purposes.

"Hereunder", "hereof", "hereto" and words of similar import are references to
this Agreement as a whole and not to any particular part of this Agreement.





10

--------------------------------------------------------------------------------




The words "include," "includes," and "including" are not limiting.

The symbol "$" refers to United States dollars only.

Month means calendar month, and day means calendar day.

For purposes of computation of periods of time, the word "from" means "from and
including" and the words "to" and "until" each mean "to but excluding".

All accounting terms used herein and not expressly defined herein have the
meanings given to them under GAAP.

ARTICLE 2.

SALE AND PURCHASE



2.1 Sale and Purchase of the Purchased Interests.



 a. Subject to the terms and conditions of this Agreement, at the Closing,
    Seller agrees to sell, convey, assign, transfer and deliver to Buyer, and
    Buyer agrees to purchase and accept from Seller, all of Seller's rights,
    title and interest in and to the Purchased Interests free and clear of any
    Liens. Subject to the terms and conditions of this Agreement, Buyer agrees
    to deliver to Seller, and Seller agrees to accept, the Purchase Price plus
    the Closing Severance Payments (if any), in cash, without deduction or
    setoff of any kind other than the amount of the cash deposit previously paid
    by Buyer (if any) in accordance with Section 2.4, including accrued simple
    interest earned thereon of six percent (6%), which delivery will be made by
    wire transfer in immediately available funds to the bank account or accounts
    identified in a notice delivered by Seller to Buyer prior to the Closing.

    

    "Purchase Price" means (i) the sum of (A) $35,000,000.00 for the Purchased
    Interests (the "Base Price"), plus (B) $775,619.00 for Blades and Vanes
    Payments paid by CET Three prior to the date hereof pursuant to the
    Equipment Sales Agreement, plus (ii) the Estimated Working Capital.



2.2
Closing
. Subject to satisfaction or waiver of the conditions set forth in

ARTICLE 7
, the closing of the Sale (the "
Closing
") shall take place at the offices of Baker & McKenzie LLP, 130 East Randolph
Drive, Chicago, Illinois, at 10:00 a.m., local time, five Business Days after
the delivery by Buyer to Seller of a notice substantially similar to that set
forth on
Exhibit B
(the "
Closing Date
"), or at such other place, time and date as the Parties may agree;
provided
, that if (i) the conditions set forth in
Section 7.1
have been satisfied or waived by the respective Parties, (ii) Buyer does not
timely provide such notice to Seller, and (iii) Seller is able to satisfy or
cause to be satisfied each of the conditions set forth in
Section 7.2
, Seller may provide such notice in substantially similar form to Buyer, and the
Closing shall occur five Business Days thereafter.

 

2.3 Working Capital Reconciliation. After the Closing Date, the Purchase Price
shall be adjusted as follows:








11

--------------------------------------------------------------------------------






 a. Within 30 days after the Closing, Seller shall provide to Buyer, and Buyer
    shall cooperate with Buyer in the preparation of the same, a statement of
    the Final Working Capital.

    

    Within 30 days after Seller's delivery to Buyer of the statement described
    in Section 2.3(a), Buyer may either accept or reject such statement. If
    Buyer does not, by notice to Seller, accept or reject such statement, then
    Buyer shall be deemed to have accepted such statement as of the last day of
    such 30 day period. If Buyer rejects such statement, it must provide a
    written explanation of its reasons for such rejection to Seller and
    concurrently propose an alternate statement in writing; provided, that Buyer
    shall pay any undisputed amounts to Seller within five Business Days.

    If the statement described in Section 2.3(a) is rejected pursuant to Section
    2.3(b) and the Parties cannot otherwise resolve their differences, either
    Party may, at any time 15 days after Buyer's delivery of its alternate
    statement pursuant to Section 2.3(b), retain PricewaterhouseCoopers for the
    limited purpose of selecting either (i) Seller's statement delivered
    pursuant to Section 2.3(a) or (ii) Buyer's statement pursuant to Section
    2.3(b) as the accepted statement, and each Party hereby covenants and agrees
    to cooperate with PricewaterhouseCoopers in its determination.
    PricewaterhouseCoopers shall render its determination within 30 days after
    being retained.

    If the statement described in Section 2.3(a) is accepted pursuant to Section
    2.3(b) or when a statement is selected pursuant to Section 2.3(c), then (i)
    Seller shall pay to Buyer within five Business Days the excess of the
    Estimated Working Capital over the Final Working Capital as set forth in
    such statement, or (ii) Buyer shall pay to Seller within five Business Days
    the excess of the Final Working Capital as set forth in such statement over
    the Estimated Working Capital.

2.4 Buyer_Security. To support its obligations under this Agreement, Buyer has
made arrangements with Tenaska Energy, Inc. for such Affiliate to deliver to
Seller upon execution of this Agreement security in the amount of One Million
Fifty Thousand Dollars ($1,050,000) either (i) by an irrevocable letter of
credit in form and substance and issued by a bank in each case reasonably
acceptable to Seller, or (ii) by a cash deposit by wire transfer of immediately
available funds to a bank account of Seller or an Affiliate designated by
Seller. Seller's obligation to return the letter of credit or the cash deposit
plus accrued interest to Buyer pursuant to Section 10.2(c) shall be subject to
delivery by Seller to Buyer of a separate guarantee provided to Buyer by Seller
Parent on the date hereof.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES OF SELLER



Except as otherwise set forth in the Schedules, Seller represents and warrants
to Buyer as follows:

3.1 Corporate Status, etc.





12

--------------------------------------------------------------------------------






 a. Organization. It is a limited liability company duly formed, validly
    existing and in good standing under the Laws of Delaware, and it has full
    limited liability company power and authority to own, lease and operate its
    assets and to carry on its business as presently conducted.

    

    Authority. It has all necessary limited liability company power to enter
    into and deliver this Agreement and the Ancillary Documents and to perform
    its obligations hereunder and thereunder. The execution, delivery and
    performance by it of this Agreement and each Ancillary Document, and the
    consummation by it of the Sale and all other transactions contemplated
    hereby and thereby, have been duly authorized by all necessary limited
    liability company action on its part, and no other limited liability company
    proceedings on its part are necessary to authorize this Agreement or any of
    the Ancillary Documents or to consummate the Sale or any other transaction
    contemplated hereby or thereby.

    Validity. This Agreement has been, and each Ancillary Document will be, duly
    and validly executed and delivered by it, and this Agreement constitutes,
    and each Ancillary Document will constitute when duly executed and delivered
    by it, the legally valid and binding obligation of Seller, enforceable
    against it in accordance with its respective terms, except as enforceability
    may be limited by bankruptcy, insolvency, reorganization, moratorium or
    other similar Laws now or hereinafter in effect relating to creditors'
    rights generally, and general equitable principles (whether considered in a
    proceeding in equity or at law).

3.2 Capitalization.

 a. Valid Title and Issuance. It owns all of the issued and outstanding
    membership interests of each of CET and CET One, free and clear of Liens,
    and all such membership interests (i) have been duly authorized and validly
    issued, (ii) are fully paid and nonassessable, and (iii) were issued in
    compliance with applicable securities Laws. It is the sole beneficial and
    record owner of all such interests, and neither of CET or CET One has
    ownership interests issued, outstanding or authorized other than those owned
    by Seller, Seller is not obligated to any Person, and no Person has the
    right to require Seller, to create any such interests.

    

    Agreements with Respect to the Purchased Interests. Except as contemplated
    by this Agreement, there is no (i) voting trust or agreement, membership
    agreement, pledge agreement, buy-sell agreement, right of first refusal,
    preemptive right, stock appreciation right, redemption or repurchase right,
    antidilutive right or proxy relating to the Purchased Interests, (ii)
    Contract restricting the transfer of, or requiring the registration for sale
    of, the Purchased Interests (except as to which the conditions to any
    transfer of the Purchased Interests will be satisfied on or prior to the
    Closing Date), or (iii) option, warrant, call, right or other Contract to
    issue, deliver, grant, convert, exchange, sell, subscribe for, purchase,
    redeem or acquire any equity securities of CET or CET One.

    Subsidiaries. Its only Subsidiaries are the Project Companies.



3.3
Conflicts; Consents
.

Conflicts. Subject to receipt of its Sale Consents and except to the extent that
it would not reasonably be expected to cause a Material Adverse Effect, neither
the

13

--------------------------------------------------------------------------------


execution and delivery by it of this Agreement or any Ancillary Document, nor
the consummation of the Sale will:

conflict with or result in any violation of or default under (or constitute an
event that, with notice or lapse of time or both, would constitute a default
under), or give rise to a right of termination, cancellation, modification or
acceleration of any obligation, to any put or call or similar rights, or to loss
of a benefit under, any provision of its Organic Documents;

result in the creation of any Lien upon the Purchased Interests or the Project
Assets;

violate any Law;

violate, conflict with, or result in a violation or breach of any provision of,
or give any Person the right to declare a default or exercise any remedy under,
or to accelerate the maturity or performance of, or to cancel, terminate, or
modify, any Contract; or

violate, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Authority any right that it would not
otherwise have to revoke, withdraw, suspend, cancel, terminate, or modify, any
Permit.

Consents. Except to the extent that it would not reasonably be expected to cause
a Material Adverse Effect, no Consent is required to be obtained by it prior to
the consummation of the Sale in connection with its execution and delivery of
this Agreement or the consummation by it of the Sale, except for the Sale
Consents applicable to it.

3.4 Project_Assets. The Project Assets constitute all of Seller's material
interests (whether direct or through any Project Company) in the Facility and
the business of the Facility.

3.5 Brokers_and_Finders. Neither it nor any of its Affiliates has engaged any
broker, finder or agent in connection with the Sale so as to give rise to any
claim against Buyer, any of its Affiliates or a Project Company for any
brokerage or finder's commission, fee or similar compensation.

3.6 Compliance_with_Law. Except to the extent that it would not reasonably be
expected to cause a Material Adverse Effect, it is not in violation of or in
default under any Law.

3.7 Litigation. There is no claim, counterclaim, cross-claim, demand, cause of
action, suit, notice of violation, or governmental order of any nature pending
or to its knowledge threatened against it, its assets or any of its officers,
managers or member, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect on it or on a Project Company.

14

--------------------------------------------------------------------------------

3.8 Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or, to its knowledge,
threatened against, it.

3.9 Public Utility. Neither it nor any of its "subsidiary companies" as that
term is defined in PUHCA, is subject to, or is not exempt from, regulation as a
"holding company," a "subsidiary company" of a holding company or a
"public-utility company," as those terms are defined in PUHCA. It is not subject
to regulation as a public utility or public service company (or similar
designation) by the United States or any state of the United States.

ARTICLE 4.


REPRESENTATIONS AND WARRANTIES REGARDING PROJECT COMPANIES





Except as otherwise set forth in the Schedules, Seller represents and warrants
to Buyer, in respect of each Project Company, as follows:

4.1 Corporate_Status. Each Project Company is a limited liability company duly
formed, validly existing and in good standing under the Laws of Delaware, and
has all necessary limited liability company power and authority to own, lease
and operate its assets and properties and to carry on its business as presently
conducted. Each of the Project Companies is duly qualified, licensed or admitted
to transact business, and is in good standing, in Illinois.

4.2 Company_Permits. Except to the extent that it would not reasonably be
expected to cause a Material Adverse Effect:



 a. Schedule 4.2 lists each Permit issued to the Project Companies, which is
    required for the operation of the Facility as presently being operated or
    for Seller's ownership of the Project Companies (collectively, the "Project
    Permits"), and the Project Permits were duly and validly obtained and issued
    and are in full force and effect.

    

    The Project Companies are in compliance with all Project Permits, and no
    Project Company has received any notification from any Governmental
    Authority that (i) it is in violation of any Project Permit or (ii) except
    in the case of a Project Permit expiring solely due to the passage of time,
    threatens to terminate, cancel, revoke or modify any Project Permit.

4.3 Capitalization.

 a. Valid Title and Issuance. CET One owns all of the issued and outstanding
    membership interests of CET Three, free and clear of Liens, and all such
    membership interests (i) have been duly authorized and validly issued, (ii)
    are fully paid and nonassessable, and (iii) were issued in compliance with
    applicable securities Laws. CET One is the sole beneficial and record owner
    of all such interests; CET Three has no ownership interests issued,
    outstanding or authorized other than those owned by CET One; and CET Three
    is not obligated to any Person, nor does any Person have the right to
    require CET Three, to create any such interests.

    

    

    Agreements with Respect to CET Three Interests
    . There is no (i) voting trust or agreement, membership agreement, pledge
    agreement, buy-sell agreement, right of first
    
    
    
    
    15

    --------------------------------------------------------------------------------

    
    
    refusal, preemptive right, stock appreciation right, redemption or
    repurchase right, antidilutive right or proxy relating to the membership
    interests of CET Three, or (ii) option, warrant, call, right or other
    Contract to issue, deliver, grant, convert, exchange, sell, subscribe for,
    purchase, redeem or acquire any equity securities of CET Three.

    

    

    Subsidiaries
    . Other than CET One's ownership of all of the issued and outstanding
    membership interests of CET Three, no Project Company has any Subsidiaries
    nor any other equity or other ownership interest in any Person, directly or
    indirectly.

    4.4 Taxes

    

 a. Except as set forth in Schedule 4.4, each Project Company has:

    

    filed all Tax Returns that are required to be filed by it;
    
    paid in full all Taxes that are due and owing by the Project Companies,
    whether or not shown to be due on any Tax Return, except for amounts whose
    validity or amount is being contested in good faith, by appropriate
    proceedings initiated timely and diligently prosecuted, and for which
    adequate reserves in accordance with GAAP are maintained against any adverse
    determination of such contest, and which amounts and proceedings are set
    forth in Schedule 4.4;
    
    satisfied in full in all respects all withholding Tax requirements imposed
    on it, and Seller Parent has satisfied in full in all respects all
    withholding requirements imposed on it, with respect to Operators and to
    employees, customers, or independent contractors of the Project Companies,
    including withholding and paying to the appropriate Governmental Authority
    all Taxes required to have been withheld and paid in connection with amounts
    paid or owing to Operators, employees, customers, independent contractors,
    creditors, holders of interests or other third parties, including income,
    social security and employment tax withholding for all types of
    compensation, backup withholding and withholding on payments to non-U.S.
    persons, except for amounts that are being diligently contested in good
    faith and which amounts and proceedings are set forth in Schedule 4.4;
    
    no waiver in force of any statute of limitations in respect of Taxes
    relating to the operation or ownership of the Assets or any extension of
    time with respect to a Tax assessment or deficiency relating to the
    ownership or operation of the Project Assets;
    
    no pending or active audits or, to Seller's knowledge, threatened audits or
    proposed deficiencies or other claims for unpaid Taxes with respect to the
    operation or ownership of the Project Assets; and
    
    
    
    
    
    16
    
    --------------------------------------------------------------------------------
    
    
    
    
    not elected under Treasury Regulation Section 301.7701-3 to be classified as
    a corporation for federal income tax purposes and since its formation has
    been classified as a disregarded entity for such purposes.

    Except as set forth in Schedule 4.4, no claim has been made by a
    Governmental Authority in a jurisdiction where a Project Company does not
    file Tax Returns that such Project Company is or may be subject to taxation
    by that jurisdiction, and no power of attorney has been executed with
    respect to Taxes of the Project Companies which is currently in force.

    There are no Liens for Taxes on the Project Assets other than (i) Liens for
    Taxes, assessments or governmental charges not due and payable and (ii)
    Liens for Taxes, assessments or governmental charges already due, but whose
    validity or amount is being contested in good faith, by appropriate
    proceedings initiated timely and diligently prosecuted, and for which
    adequate reserves in accordance with GAAP are maintained against any adverse
    determination of such contest, and which amounts and proceedings are set
    forth in Schedule 4.4.

    Except as set forth in Schedule 4.4, no Project Company:

    has made an election, or is required, to treat any of its assets as owned by
    another Person pursuant to the provisions of former Section 168(f) of the
    Code or as tax-exempt bond financed property or tax-exempt use property
    within the meaning of Section 168 of the Code;
    
    has acquired or owns any assets that directly or indirectly secure any debt
    the interest on which is tax exempt under Section 103(a) of the Code or are
    subject to a "467 rental agreement" within the meaning of Section 467 of the
    Code, or
    
    has made any of the elections described in this Section 4.4(d) or is
    required to apply any of the rules described in this Section 4.4(d) under
    any comparable state or local Tax Laws.

    Except as set forth in Schedule 4.4, no Project Company is a party to, or is
    bound by, or has any obligation under any Tax allocation or sharing
    agreement (including indemnity arrangements).

    4.5 ERISA. No Project Company (i) has or has had employees, or (ii)
    currently maintains, sponsors, participates in, or contributes to, or is
    required to contribute to, nor has ever, maintained, sponsored, participated
    in, or contributed to, or been required to contribute to, any Employee
    Benefit Plan for the benefit of any employee or manager of a Project
    Company. No Project Company has incurred any liability under ERISA or the
    Code with respect to any Employee Benefit Plan, which would reasonably be
    expected to become a liability of Buyer.

    4.6 Operators. Each Operator is currently an employee of Seller Parent whose
    sole employment obligations consist of operating the Facility pursuant to
    the Management Services
    
    

17

--------------------------------------------------------------------------------


Agreement. With respect to each Operator and each other employee or former
employee of Seller or Affiliate of Seller who has performed services for the
Project Companies or the Facility, Seller Parent, Seller and each Affiliate of
Seller has been and is in material compliance with all applicable Laws
concerning labor, employment, fair employment practices, terms and conditions of
employment, workers' compensation, occupational safety, plant closings, and
wages and hours, and no Project Company has any liability for breach of any of
the foregoing. No Project Company has any liability to the Operators or to any
other employees of Seller or any Affiliates of Seller as a co-employer.

4.7 Conflicts; Consents.

 a. Conflicts. Subject to receipt of the Sale Consents applicable to the Project
    Companies, neither the execution and delivery by Seller of this Agreement or
    any Ancillary Document, nor the consummation of the Sale will:

    

    conflict with or result in any violation of or default under (or constitute
    an event that, with notice or lapse of time or both, would constitute a
    default under), or give rise to a right of termination, cancellation,
    modification or acceleration of any obligation, to any put or call or
    similar rights, or to loss of a benefit under, any provision of (A) the
    Organic Documents of the Project Companies, or (B) except to the extent that
    it would not reasonably be expected to cause a Material Adverse Effect, any
    Contract by which any asset of any Project Company is bound; or
    
    except to the extent that it would not reasonably be expected to cause a
    Material Adverse Effect, result in the creation of any Lien upon any
    material asset of any Project Company.

    Consents. No Consent is required to be obtained by a Project Company prior
    to the consummation of the Sale in connection with the execution and
    delivery of this Agreement or any Ancillary Document by Seller or the
    consummation by Seller of the Sale, except (i) for the Sale Consents
    applicable to it, (ii) as may be required due to the regulatory status of
    Buyer, or (iii) unless the failure to obtain such Consent would not
    reasonably be expected to have a Material Adverse Effect on a Project
    Company or Seller.

4.8 Compliance_with_Law. Except to the extent that it would not reasonably be
expected to cause a Material Adverse Effect, (i) neither any Project Company nor
the Facility has (A) been in violation of or in default under any Law (including
any Environmental Law) or (B) received any notice or other communication
(whether written or, to Seller's knowledge, oral) from any Governmental
Authority or other Person regarding any actual, alleged, possible, or potential
Environmental Claim or violation of, or failure to comply with, any Law, and
(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may constitute or result in a violation by any Project Company
of, or a failure on the part of any Project Company to comply with, any Law
(including any Environmental Law).

18

--------------------------------------------------------------------------------

4.9 Litigation. Schedule 4.9 sets forth all pending or, to Seller's knowledge,
threatened, claims, counterclaims, cross-claims, demands, causes of action,
suits or Governmental Authority investigations of any nature, including
Environmental Claims, in each case, by or against any Project Company, the
Facility or any Project Asset, none of which (if any), individually or in the
aggregate, if adversely determined, would reasonably be expected to have a
Material Adverse Effect.

4.10 Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or, to the knowledge of
Seller, threatened against, any Project Company.

4.11 Title to Property; Absence of Encumbrances.

CET owns good and marketable title to the Site, free and clear of any Liens not
disclosed in Schedule B of the Title Commitment or otherwise in Schedule
4.11(A). No Project Company owns, leases, licenses or otherwise has any
interests in any other real property other than the Former Real Property.

Each Project Company has good and marketable title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of its respective
Project Assets, free and clear of any Liens, except for those Liens set forth in
Schedule 4.11(B).

Except for Project Assets used or held for use in connection with the
Transportation Agreement, the Interconnection Agreement, the Equipment Sale
Agreement, and the Gas Interconnection Agreement, and any contractual and other
intangible rights owned by the Project Companies, all of the Project Assets,
including all of the Project Assets set forth in Schedule 4.17, will be located
at the Site as of the Closing.

Neither Seller nor any Project Company has received written notice of any, or
otherwise has knowledge of any, existing or threatened: (i) special tax or
special assessment to be levied against the Facility or the Site or (ii) change
in the zoning classification of the Facility or the Site (or any portion
thereof) from that in effect on the date of this Agreement, in each case which
would reasonably be expected to cause a Material Adverse Effect.

Except to the extent that it would not reasonably be expected to cause a
Material Adverse Effect, Seller has not received any written:

Claim or allegation from any Governmental Authority having jurisdiction over the
Site or Facility or from any Person who provides utility service to the Site or
Facility that Seller does not have sufficient easements and rights-of-way
required for the operation of the Facility in the ordinary course or to provide
vehicular and pedestrian ingress and egress to and from the Site and Facility;





19

--------------------------------------------------------------------------------




Notice from any Governmental Authority having jurisdiction over the Site or
Facility that any applicable Law has or will change the permitted use of all or
any portion the Site; and

Claim or allegation from any adjacent landowners that there exists unrecorded
easements burdening all or any portion of the Site, or that the Site encroaches
upon the real property of such adjacent landowners.

4.12
Contracts.



 a. Except as set forth in Schedule 4.12, or unless such Contract is with
    another Project Company, no Project Company is a party to, bound by or
    subject to (and none of the Project Assets is subject to) any Contract:

    

    with any officer, employee, manager or member of such Project Company or of
    Seller;
    
    
    
    that is a fidelity or surety bond or completion bond;
    
    
    
    that is a lease, rental or occupancy agreement, license, installment and
    conditional sale agreement, or other Contract affecting the ownership of,
    leasing of, title to, use of, or any leasehold or other interest in, any
    real or personal property having a value individually in excess of $100,000
    per annum or which is not cancelable by such Project Company without penalty
    or will not be cancelled as of the Closing Date;
    
    that is a warranty or an agreement of indemnification;
    
    that is a payment guaranty, guarantee of performance, or letter of credit;
    
    that relates to capital expenditures involving future payments in excess of
    $500,000;
    
    
    
    that relates to the disposition of material assets, other than in the
    ordinary course of such Project Company's business;
    
    
    
    that is a promissory note, mortgage, indenture, loan or credit agreement,
    security agreement, letter of credit, or otherwise relates to the borrowing
    of money or extension of credit, including any agreement or commitment for
    future loans, credit, or financing;
    
    that is a construction contract;
    
    that is for the sale of the Facility's output or capacity;
    
    
    
    
    
    20
    
    --------------------------------------------------------------------------------
    
    
    
    
    that is an operations and maintenance agreement;
    
    that is for Facility fuel supply or transportation;
    
    that contains any non-competition covenants binding on such Project Company;
    
    that is or contains a licensing agreement or other agreement with respect to
    patents, trademarks, or copyrights;
    
    that is or contains a power of attorney that will not be revoked prior to or
    on the Closing Date;
    
    that is a joint venture agreement, partnership agreement, limited liability
    company agreement, or other agreement (however named) involving a sharing of
    profits, losses, costs, or liabilities by such Project Company with any
    other Person (other than another Project Company); or
    
    having a value individually in excess of $50,000 per annum or which is not
    cancelable by such Project Company without penalty or will not be cancelled
    as of the Closing Date.

    Except to the extent that it would not reasonably be expected to cause a
    Material Adverse Effect (i) no Project Company is in breach, violation or
    default under, or has received notice (and Seller has not received such
    notice) that it is in breach of, violation of or default under any of the
    terms or conditions of any Contract set forth in Schedule 4.12, (ii) Seller
    has not received written notice claiming or alleging that a condition exists
    or event has occurred which, with the lapse of time, would constitute a
    default by the Project Company under any Contract set forth in Schedule
    4.12, (iii) except as disclosed in Schedule 4.12, Seller has no knowledge of
    any continuing default under any such Contract by any third party and (iv)
    each Contract set forth in Schedule 4.12 is (A) in full force and effect,
    (B) binding on and enforceable against the Project Company party thereto,
    and (C) to Seller's knowledge, binding on and enforceable against all other
    parties thereto.

    Seller has made available to Buyer true and correct copies of each Contract
    set forth in Schedule 4.12.

    When the Termination and Release Agreement is executed and delivered at the
    Closing by all parties thereto, no Project Company shall be subject to any
    Intercompany Obligation and, subsequent to the Closing, no amounts will be
    due (i) to any Project Company from Seller or any Affiliate of Seller or
    (ii) to Seller or any Affiliate of Seller from any Project Company.

    No pre-payment by Midwest Generation, LLC has been made pursuant to the
    Capacity Reservation Agreement.





21

--------------------------------------------------------------------------------




4.13 Insurance. Schedules 4.13(A) and 4.13(B) set forth a complete list of all
insurance policies (the "Insurance Policies") and fidelity bonds covering the
assets, business, equipment, properties, operations, employees and officers of
each Project Company. There is no claim by a Project Company pending under any
of such Insurance Policies or bonds as to which coverage has been denied or
disputed by the underwriters of such Insurance Policies or bonds. All premiums
due and payable under all such Insurance Policies and bonds have been paid to
the extent due and payable, and each Project Company is otherwise in material
compliance with the terms of such Insurance Policies and bonds. Seller has no
knowledge of any threatened termination of any of such Insurance Policies.

4.14 Environmental Matters.

Except as set forth in Schedule 4.14, no Project Company has (i) operated any
underground storage tanks at the Site, or (ii) except to the extent that it
would not reasonably be expected to trigger a requirement to make a report to a
Governmental Authority of a Release or would not reasonably be expected to
result in a Governmental Authority undertaking a response (for the purpose of
this Section 4.14(a)), as defined in CERCLA Section101(25)) action, caused or
allowed a Release at the Site of any Hazardous Substance. Except to the extent
that it would not reasonably be expected to cause a Material Adverse Effect, or
except for process, office and janitorial supplies and other such materials
utilized at, and in the operation and maintenance of, the Site and Facility in
the ordinary course of business, in each case properly and safely maintained, no
Hazardous Substances are present in, on, or under the Site as a result of a
Release by any Project Company, by any Person as an agent on behalf of any
Project Company, or, to Seller's knowledge, as a result of any actions of any
Person that is not the Seller or a Seller Affiliate, in each case in
concentrations that would reasonably be likely to cause a Governmental Authority
to undertake a response action.

To Seller's knowledge, no Project Company has transported or disposed of
Hazardous Substances from the Site in violation of any Environmental Law or
Permit.

Schedule 4.14 identifies all Phase I and Phase II environmental site assessments
in the possession of Seller and the Project Companies in respect of any Former
Real Property and the Site, and all such site assessments have been provided to
Buyer. Seller has delivered to Buyer all material documents in the possession of
Seller and any Project Company that describe Environmental Site Conditions.

4.15 Bank_Accounts. Schedule 4.15 contains an accurate and complete list of the
names and locations of banks, trust companies and other financial institutions
at which each Project Company maintains accounts of any nature or safe deposit
boxes.

4.16 Financial Statements and Working Capital.

Seller has made available to Buyer the Project Companies' unaudited balance
sheets and income statements for the 2003 and 2004 calendar years (the
"Unaudited Financials"). The Unaudited Financials and the Interim Financials
fairly and accurately reflect the Project Companies' respective financial
conditions and results of operations as of the respective dates specified
therein, having been prepared (although not presented) in accordance

22

--------------------------------------------------------------------------------


with GAAP, and, in the case of the Unaudited Financials, are in all material
respects consistent with the audited financial statements of WEC for the same
periods. Except for the impairment charge recorded by CET as of September 30,
2004, since the date of the Unaudited Financials, there has not been any
Material Adverse Effect with respect to the Project Companies or the Facility
and no event has occurred or circumstance exists that would reasonably be
expected to result in a Material Adverse Effect.



The Working Capital as of the most recent month end prior to the date of this
Agreement is set forth

in
Schedule 4.16
. For the purpose of calculating the Working Capital, (i) the value of any
natural gas in storage owned by CET shall be calculated pursuant to
Section 6.12(b)
, and (ii) the value of the spare parts located at the Site shall be calculated
pursuant to
Section 6.4(f)
.



4.17 Books_and_Records. The books, records and accounts of the Project Companies
(i) are accurate and complete in all material respects and have been maintained
in accordance with good business practices on a basis consistent with prior
years, except for the impairment charge recorded by CET as of September 30,
2004, and (ii) are stated in reasonable detail and accurately and fairly reflect
the activities, transactions and dispositions of the respective assets of the
Project Companies. Schedule 4.17 sets forth the list of fixed assets in respect
of the Project Companies contained in such books and records.

4.18 Regulatory Status.

In FERC Docket Number ER01-389, CET was granted authority to make wholesale
sales of capacity and energy and related services, including ancillary services,
at market-based rates. CET is not subject to any pending challenge,
investigation, proceeding, or company-specific rate cap or mitigation measure.
Neither Seller nor CET has knowledge of any pending or threatened inquiry,
investigation, or challenge relating to CET's past or present market-based rate
authority, nor knowledge of any fact or circumstance that would reasonably form
the basis of a challenge to such status or that would be reasonably likely to
cause CET to lose its past or present authority to make wholesale sales of
capacity and energy and related services, including ancillary services, at
market-based rates.

CET is an EWG, and the Facility is an "eligible facility" as defined in Section
32 of PUHCA. Neither Seller nor CET has knowledge of any pending or threatened
inquiry, investigation, or challenge relating to CET's past or present status as
an EWG, nor knowledge of any fact or circumstance that would reasonably form the
basis of a challenge to such status or that would be reasonably likely to cause
CET to lose its past or present EWG status.

Except as set forth in Schedule 4.18, all necessary filings with any
Governmental Authority with respect to obtaining and maintaining CET's status as
an EWG, the Facility's status as an "eligible facility" as defined in Section 32
of PUHCA, and CET's authority to make wholesale sales of capacity and energy and
related services, including ancillary services, at market-based rates have been
made (including quarterly transaction reports and triennial market power
updates).





23

--------------------------------------------------------------------------------




None of the Project Companies nor any of their "subsidiary companies" as that
term is defined in PUHCA, is subject to, or is not exempt from, regulation as a
"holding company," a "subsidiary company" of a holding company, or a
"public-utility company," as those terms are defined under PUHCA. Other than as
described in Section 4.18(a), none of the Project Companies is a "public
utility" within the meaning of Part II of the FPA, or otherwise subject to
regulation as a public utility or public service company (or similar
designation) by the United States or any state of the United States.

There is no fact or circumstance that would reasonably form the legal grounds
for a Claim against CET seeking to have an existing Contract determined to be
void, voidable, or invalid under Section 26(c) of PUHCA, which Claim, if
successful, would reasonably be expected to have a Material Adverse Effect.

4.19 Undisclosed_Liabilities. Except to the extent that it would not reasonably
be expected to cause a Material Adverse Effect, or except as set forth in
Schedule 4.19, no Project Company has any liabilities or obligations of any
nature or type required by GAAP to be presented on such Project Company's
balance sheet or income statement (whether absolute or contingent, liquidated or
unliquidated, or due or to become due) except for liabilities and obligations
(i) presented or reserved for on such Project Company's balance sheet or income
statement, or (ii) that, after the date of the last balance sheet or income
statement delivered to Buyer, have arisen in the ordinary course of business and
are consistent with the past practice of such Project Company.

4.20 Disclaimers_of_Representations_and_Warranties. NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS THE EXPLICIT INTENT OF THE
PARTIES THAT NEITHER SELLER NOR ANY OF ITS REPRESENTATIVES HAS MADE OR IS MAKING
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE FACILITY, OR ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND
WARRANTIES EXPRESSLY CONTAINED IN ARTICLE 3 AND THIS ARTICLE 4. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER'S INTERESTS IN THE PROJECT
COMPANIES, THE FACILITY, THE SITE AND THE PROJECT ASSETS ARE BEING TRANSFERRED
THROUGH THE SALE OF THE PURCHASED INTERESTS "AS IS, WHERE IS, WITH ALL FAULTS,"
AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE PROJECT
COMPANIES AND THEIR ASSETS OR THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND
OTHER INCIDENTS OF THE PROJECT COMPANIES, THEIR ASSETS AND THE FACILITY.

ARTICLE 5.


REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:



24

--------------------------------------------------------------------------------


5.1 Corporate Status, etc.



 a. Organization. It is a limited partnership, duly organized, validly existing
    and in good standing under the Laws of Delaware, and it has all necessary
    limited partnership power and authority to own, lease and operate its assets
    and to carry on its business as presently conducted.

    

    Authorization, etc. It has all necessary limited partnership power and
    authority to enter into and deliver this Agreement and the Ancillary
    Documents and to perform its obligations hereunder and thereunder. The
    execution, delivery and performance by it of this Agreement and each
    Ancillary Document, and the consummation by it of the Sale and all other
    transactions contemplated hereby and thereby, have been duly authorized by
    all necessary limited partnership action on its part, and no other limited
    partnership proceedings on its part are necessary to authorize this
    Agreement or any Ancillary Document or to consummate the Sale or any other
    transaction contemplated hereby or thereby.

    Validity. This Agreement has been, and each Ancillary Document will be, duly
    and validly executed and delivered by it, and this Agreement constitutes,
    and each Ancillary Document will constitute when duly executed and delivered
    by it, the legally valid and binding obligation of Buyer, enforceable
    against it in accordance with their respective terms, except as
    enforceability may be limited by bankruptcy, insolvency, reorganization,
    moratorium or other similar Laws now or hereinafter in effect relating to
    creditors' rights generally, and general equitable principles (whether
    considered in a proceeding in equity or at law).

5.2 Conflicts; Consents.



 a. Conflicts. Neither the execution and delivery by it of this Agreement or any
    Ancillary Document, nor the consummation by it of the Sale will,

    

    conflict with or result in any violation of or default under (or constitute
    an event that, with notice or lapse of time or both, would constitute a
    default under), or give rise to a right of termination, cancellation,
    modification or acceleration of any obligation, to any put or call or
    similar rights, or to loss of a benefit under, any provision of:
    
    its Organic Documents, or
    
    any Contract by which it or any of its assets is bound, except for such
    conflicts, violations, defaults, rights of termination, cancellation,
    modification or acceleration, or losses of benefits, that would not,
    individually or in the aggregate, reasonably be expected to hinder or
    prevent it from performing its obligations hereunder; or
    
    violate any Law, the result of which would reasonably be expected to hinder
    or prevent it from performing its obligations hereunder.
    
    
    
    
    
    25
    
    --------------------------------------------------------------------------------
    
    
    

    Consents. Other than the FERC Approval, no Consent is required to be
    obtained by it prior to the consummation of the Sale in connection with its
    execution and delivery of this Agreement or the consummation by it of the
    Sale.

5.3 Financing. It currently has access to sufficient immediately available funds
in cash or cash equivalents to pay the Purchase Price and to pay all other
amounts payable pursuant to this Agreement.

5.4 Purchase_for_Investment. It is acquiring the Purchased Interests for its own
account as an investment without the present intent to sell, transfer or
otherwise distribute the same to any other Person other than a wholly owned
Affiliate of it. It has made, independently and without reliance on Seller
(except to the extent that Buyer has relied on the representations and
warranties of Seller expressly set forth herein) its own analysis of the
Purchased Interests and the Project Companies for the purpose of acquiring the
Purchased Interests, and it has had reasonable and sufficient access to
documents, other information and materials as it considers appropriate to make
its evaluations. It acknowledges that the Purchased Interests are not registered
pursuant to the Securities Act and that none of the Purchased Interests may be
transferred, except pursuant to an applicable exception under the Securities
Act. It is an "accredited investor" as defined under Rule 501 promulgated under
the Securities Act.

5.5 Material_Permits. It has, and after the consummation of the Sale, will have,
all Permits material to the conduct of its business and the ownership of its
assets, in each case not including the Project Assets and the Purchased
Interests for the purposes of this Section 5.5. Except to the extent that such
would not reasonably be expected to cause a Material Adverse Effect, all such
Permits are, and after the consummation of the Sale will be, in full force and
effect and no investigation, review or proceeding seeking the revocation or
limitation of any of such Permits is pending, or, to its knowledge, threatened.

5.6 Brokers_and_Finders. Neither it or any of its Affiliates has engaged any
broker, finder or agent in connection with the Sale so as to give rise to any
claim against Seller for any brokerage or finder's commission, fee or similar
compensation.

5.7 Compliance_with_Law. It is not in violation of or in default under any Law,
the effect of which, individually or in the aggregate, would reasonably be
expected to hinder or prevent it from performing its obligations hereunder.

5.8 Litigation. There is no Claim of any nature pending or to its knowledge
threatened against it, its assets or any of its officers, which, if adversely
determined, would reasonably be expected to hinder or prevent it from performing
its obligations hereunder.

5.9 Bankruptcy. There are no bankruptcy, reorganization, or arrangement
proceedings pending against, being contemplated by, or, to its knowledge,
threatened against, it.

5.10 Knowledgeable_Buyer. It has the knowledge, skill and experience in the U.S.
power generation industry to evaluate the Facility, the Site, the Project
Companies and the Project Assets independently and to make its own investment
decisions. It agrees that Seller has furnished it with information about, and
access to, the same, that has been, in all cases, excepting any fraud or willful
misconduct on the part of Seller, sufficient and complete enough to, when



26

--------------------------------------------------------------------------------


considered in light of Seller's representations, warranties and disclosures
(including the Disclosures) hereunder, allow it to perform an informed
evaluation of each risk associated with the Facility, the Site, the Project
Companies, the Project Assets and the "as is" "where is" nature of the Sale.
Other than the matters specifically addressed herein, it relies solely and
exclusively upon its own evaluations of the Facility, the Site, the Project
Companies and the Project Assets in entering into this Agreement. The provisions
contained in this Agreement are the result of extensive negotiations between the
Parties, and no other assurances, representations or warranties about the
quality, condition, or state of the Facility, the Site, the Project Companies or
the Project Assets were made by Seller in the inducement thereof, except as
provided herein.



ARTICLE 6.


PRE-CLOSING MATTERS

6.1 Conduct_of_Business. From the date of this Agreement to the Closing Date,
Seller covenants and agrees that it will cause the Project Companies to conduct
their business, including the operation, maintenance and repair of their assets,
in the ordinary course and substantially consistent with past practices.
Notwithstanding the generality of the foregoing, except as expressly provided
otherwise herein, as required pursuant to a Contract listed in Schedule 4.12, or
as otherwise consented to by Buyer, which consent shall not be unreasonably
withheld or delayed, Seller covenants and agrees that no Project Company will
(nor will Seller on behalf of any Project Company):

except in the ordinary course of business, but subject to Section 6.1(n), enter
into, extend, modify, amend in any material respect, terminate or renew any
Contract listed in Schedule 4.12 (or that would be required to be listed
thereon), or waive, release or assign any material rights or claims therein;

split, combine or reclassify any membership interests or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for any membership interests;

issue, grant, deliver or sell or authorize or propose to issue, grant, deliver
or sell, or purchase or propose to purchase, any membership interests, options,
warrants, calls, rights, exchangeable or convertible securities, commitments or
agreements of any character, written or oral, obligating it to issue, deliver,
sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased
or redeemed, any membership interests;

cause or permit any material amendments to its Organic Documents;

acquire or agree to acquire by merging or consolidating with, or by purchasing
any assets or equity securities of, or by any other manner, any business or any
Person or other business organization or division thereof, or otherwise acquire
or agree to acquire any assets in any material amount;

except in the ordinary course of business, sell, lease, license or otherwise
dispose of any of its assets;





27

--------------------------------------------------------------------------------




incur any indebtedness for borrowed money (other than trade payables incurred in
the ordinary course of business) or guaranty any such indebtedness or issue or
sell any debt securities of such Project Company or guaranty any debt securities
of others;

hire any employees, adopt any Employee Benefit Plans, incur any liability for
any Employee Benefit Plan which would result in liability to Buyer, or grant any
severance or termination pay to any manager or officer;

except in the ordinary course of business, pay, discharge or satisfy any Claim;



make or change any material election in respect of Taxes, adopt or change any
accounting method in respect of Taxes, enter into any closing agreement, settle
any claim or assessment in respect of Taxes, or consent to any extension or
waiver of the limitation period applicable to any claim or assessment in respect
of Taxes, take any action not in accordance with past practice that would have
the effect of deferring any Tax liability of, or that relates to, a Project
Company from the taxable period ending on or before the Closing Date to any
subsequent taxable period, enter into any Tax allocation agreement, Tax sharing
agreement, Tax indemnity agreement or surrender any right to claim a Tax refund;




enter into any joint venture;

except in the ordinary course of business, make any loans or advances to any
Person;

fail to use reasonable commercial efforts, consistent with past practice, to
maintain relations with and the goodwill of suppliers, customers and other
Persons connected to the business of the Project Companies;

incur any obligation (other than obligations already incurred under the Capacity
Reservation Agreement, City Capacity Reservation Agreement, the Transportation
Agreement, Gas Interconnection Agreement and the Interconnection Agreement) (i)
to sell, deliver or make available energy, capacity or ancillary services if any
portion of the time period for such delivery or performance would occur after
the Closing Date, (ii) to purchase or receive natural gas, gas transportation
services or gas storage services if any portion of the time period for receipt
of such gas or services would occur after the Closing Date, or (iii) to purchase
or receive electric transmission services if any portion of the time period for
receipt of such services would occur after the Closing Date; or

enter into any agreement to do anything prohibited by this Section 6.1.

6.2 Efforts_to_Consummate_Sale. Each Party covenants and agrees to the other to
use all commercially reasonable efforts to file or supply, or cause to be filed
or supplied, as soon as reasonably practicable after the date hereof, all
material applications, notifications and



28

--------------------------------------------------------------------------------



information required to be filed or supplied by it pursuant to applicable Law or
this Agreement in connection with the Sale, or other transactions contemplated
by this Agreement; including:



cooperating with the other Party's Representatives to prepare and file all
documents necessary to obtain the FERC Approvals;

informing the other Parties of any communications from any Governmental
Authority regarding the Sale and, following consultation with the other Parties
regarding an appropriate response, promptly complying in good faith with any
request for additional information or documentary material;

cooperating with and assisting the other Party to comply with its obligations
pursuant to this Section 6.2;

contesting, to the extent commercially reasonable, any Claim seeking to have
imposed any order, decree, judgment, injunction, ruling or order (whether
temporary, preliminary, or permanent) that would prevent or materially delay the
Closing; and

using commercially reasonable efforts to obtain as soon as is practicable the
Title Commitment and Survey satisfying the requirements set forth herein;
provided, that Seller shall use commercially reasonable efforts to make any
deliveries or submittals to the issuer of the Title Commitment required to
obtain the endorsements attached to the form in Schedule 4.11(A) and to satisfy
the title company's requirements set forth therein for issuance of the owner's
policy of title insurance, including any affidavits or undertakings in
connection therewith, such that the Title Commitment is delivered to the Parties
within twenty-one (21) days hereof.

6.3 No_Delay. Each Party covenants and agrees that it shall use reasonable
efforts to (a) bring about the fulfillment of each of the conditions precedent
to the obligations of the other Party set forth in ARTICLE 7 without
unreasonable delay, (b) cooperate with the other Party's efforts pursuant to
this Section 6.3, and (c) obtain all material consents and approvals of third
parties that any of Buyer, Seller or their respective Affiliates are required to
obtain in order to consummate the transactions contemplated hereby.

6.4 Access_and_Information;_Physical Inventory

Prior to the Closing, Seller covenants and agrees that it will, and will cause
the Project Companies to, (i) provide Buyer's Representatives, upon reasonable
notice, with access, during regular business hours, to the offices, properties,
employees, consultants, and books and records of or relating to each Project
Company as Buyer may reasonably request, subject to such Representatives'
compliance with all safety rules and regulations in effect at the Facility, and
(ii) timely respond to Buyer's reasonable requests for information and
documentation regarding the Project Companies; provided, that Buyer's
Representatives shall not conduct any environmental site assessment, compliance
evaluation or investigation with respect to the Project Companies without prior
approval from Seller and without ongoing consultation with Seller with respect
to any such approved activity.





29

--------------------------------------------------------------------------------




Buyer covenants and agrees that its Representatives will not contact or
communicate with the customers, suppliers, lenders and licensors of Seller and
its Affiliates in connection with the Sale other than with the prior consent of
Seller, which consent shall not be unreasonably withheld or delayed.

Between the date hereof and the Closing, Seller shall deliver to Buyer, within
fifteen days of the end of each calendar month, the unaudited balance sheet and
income statement for the Project Companies for such previous month
(collectively, the "Interim Financials").

Between the date hereof and the Closing Date, Seller shall deliver to Buyer,
promptly following the end of each calendar month, the Estimated Working Capital
for such previous month.

Between the date hereof and the Closing, Seller shall record the estimated
amount of natural gas in storage owned by CET as of the end of each day.

No sooner than twenty (20) days prior to Closing, Seller shall perform a
physical inventory of the spare parts located at the Site. Buyer shall have the
right to have its Representative present during such inventory. The results of
such inventory (adjusted for the use, disposition or replacement of any such
spare parts prior to Closing) shall be used for the calculation of the Final
Working Capital, and if timely available, for the calculation of the Estimated
Working Capital.

6.5 Operators.

Seller covenants and agrees that, until the Closing, it will, and will cause the
Project Companies to, provide Buyer's Representatives, upon reasonable notice,
with access, during regular business hours and subject to the willingness of the
Operators to meet with Buyer's Representatives, to the Operators; provided, that
Seller makes no representations or warranties in respect of any decisions any
Operator may make in respect of future employment and reserves the right to
disclose the terms and conditions set forth in this Section 6.5 to each
Operator; provided, further, that Seller will use reasonable efforts to
encourage the Operators to meet with Buyer's Representatives and favorably
consider Buyer's offers of employment.

Buyer covenants and agrees that Buyer, a Buyer Affiliate, or a designated third
party providing operations and maintenance services at the Facility under
contract to Buyer will offer employment to each of the Operators on terms (i)
that are at least equivalent or more favorable in respect of position, base
salary and bonus, and (ii) that are of equivalent or greater value, in the
aggregate, in respect of base salary, bonus and employment benefits, than, for
the purposes of both clauses (i) and (ii), the position, base salary, bonus and
employment benefits for such Operator that are set forth in Schedule 6.5
(collectively, a "Qualified Offer"), and, in the event they are not, Buyer
hereby agrees to defend and hold Seller and Seller Parent harmless in respect
of, and only to the extent that, any Claims by such Operator in respect of his
termination of employment with Seller Parent asserting that such terms offered
by Buyer or a Buyer Affiliate were not equivalent to the terms of such
Operator's employment by Seller Parent.





30

--------------------------------------------------------------------------------




Seller covenants and agrees that, as of Closing, no Operator who accepts
employment with Buyer or a Buyer Affiliate will be restricted in any manner by
Seller or any Seller Affiliate from commencing employment with Buyer or a Buyer
Affiliate.

Seller covenants and agrees that neither Seller nor any Seller Affiliate will,
for a period of one year after the Closing Date, solicit, retain, hire or employ
any Operator who receives a Qualified Offer as of the Closing Date, unless such
Operator's employment by Buyer or a Buyer Affiliate is later terminated by Buyer
or a Buyer Affiliate.

6.6 Publicity

Except as required by applicable Law or rules of any relevant securities
exchange, each Party covenants and agrees that it will not, directly or
indirectly, make or allow to be made any public announcement or issue any public
notice in respect of this Agreement or the Sale without the prior consent of the
other Party, which consent shall not be unreasonably withheld or delayed.

Each Party covenants and agrees that, prior to the Closing, it will consult with
the other Party prior to issuing any press release or otherwise making any
public statement (or making any filing with any Governmental Authority or any
securities exchange) with respect to the Sale or this Agreement.

6.7 Transfer_Taxes. Buyer covenants and agrees that it will (i) be liable for
and will pay all transfer, stamp, documentary, sales and use and any other
similar Taxes arising from the Sale or the Agreement, (ii) file in a timely
fashion all Tax Returns relating to such Taxes, unless Seller is otherwise
required by Law to do so, and (iii) will reimburse Seller either at the Closing
or thereafter for any such Taxes paid by Seller.

6.8 Notification_of_Certain_Matters. Each Party covenants and agrees that it
will give prompt notice to the other Party of (i) the occurrence or
non-occurrence of any event that has caused or is reasonably likely to cause,
with the passage of time, giving of notice, or otherwise, any representation or
warranty herein of such Party to be untrue or inaccurate at or prior to the
Closing and (ii) any failure of such Party to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, that the delivery of notice pursuant to this Section 6.8
shall not limit or otherwise affect any Party's rights, obligations or remedies
hereunder.

6.9 Replacement_Security. Buyer covenants and agrees to use commercially
reasonable efforts prior to Closing to effect the termination at Closing of and
the full and unconditional release of Seller Affiliates (other than the Project
Companies), including delivery to Seller of the originals thereof held by the
Persons that are beneficiaries thereto, from the support obligations undertaken
by any such Seller Affiliate in connection with each of the Contracts listed in
Schedule 6.9 (the "Support Obligations"); provided, that if the beneficiary of
any Support Obligation requires that it be replaced by a new support obligation
in return for such release, then Buyer shall offer to replace such Support
Obligation with other support obligations, of up to an equivalent amount in the
aggregate to the existing Support Obligation, consisting of one or a combination
of the following (i) a letter of credit, (ii) a guarantee by a Buyer Affiliate



31

--------------------------------------------------------------------------------



selected by Buyer, or (iii) funds placed in escrow ("
Equivalent Support Obligation
").

After the date hereof and terminating upon the earlier of

the Closing or termination of this Agreement, Buyer shall have the right to
contact and have discussions with the beneficiary of each such Support
Obligation in order to satisfy its obligations under this
Section 6.9
;
provided
,
however
, (A) Seller shall have the right to have Representatives present during any
such contact or discussion, (B) Buyer shall only contact and hold discussions
with such beneficiaries through the Buyer's Representatives previously approved
by Seller, and (C) Buyer shall cause its Representatives to comply with all
reasonable procedures and protocols regarding such contacts and discussions
required by Seller. If any of the Support Obligations remain in effect as of the
Closing Date (an
"Unreleased Support Obligation
"), then Buyer shall (a) provide an Equivalent Support Obligation in respect of
the Unreleased Support Obligation to each Seller Affiliate to the extent of such
Seller Affiliate's obligation on such Unreleased Support Obligation and
(b) continue to use commercially reasonable efforts after Closing to effect the
release of each Seller Affiliate from such Unreleased Support Obligation by
remaining willing to provide to the beneficiary an Equivalent Support
Obligation;
provided
, that (y) immediately upon such release Seller shall cause each Seller
Affiliate to release the corresponding Equivalent Support Obligation provided by
Buyer to such Seller Affiliate, and (z) if the Unreleased Support Obligation is
not released within 180 days of the Closing, then Buyer shall immediately
replace the Equivalent Support Obligation with a letter of credit (unless Buyer
has already provided a letter of credit), issued by a bank and in a form in each
case reasonably satisfactory to Seller, in the aggregate amount of the
Unreleased Support Obligation.



6.10 Casualty_and_Condemnation

Prior to the Closing Date, all risk of loss, damage or other casualty to or
condemnation of the Project Assets shall be borne by Seller, and Seller shall
promptly notify Buyer of any such loss, damage, casualty, condemnation or any
other change in condition of the Project Assets.

Subject to Section 6.10(d), Seller shall repair, prior to the Closing Date and
to the previous condition of the Project Assets, any damage, loss or casualty to
the Project Assets or breakage of any component of the Project Assets that
occurs if the amount of such damage, loss or breakage does not exceed
$5,000,000; provided, that Buyer shall cause any and all insurance proceeds in
respect of such damage, loss or casualty paid to any Project Company after the
Closing Date, up to the amount of the costs to Seller to complete the repair, to
be assigned or delivered to Seller.

If any Purchased Asset or part thereof shall be taken by condemnation prior to
the Closing Date, and such Project Asset or part thereof does not have a
condemnation value in excess of $5,000,000, Seller may (i) elect to reduce the
Purchase Price by such condemnation value (less the amount of any condemnation
award payable to CET or CET One after Closing), which election shall not
otherwise release the Parties from their obligations in respect of the Closing
or (ii) terminate this Agreement upon 10 days' notice to Buyer.

In the event of any damage, loss, casualty or condemnation in excess of the
amounts set forth in Sections 6.10(b) and 6.10(c), either Party may elect, in
its sole discretion, to terminate this Agreement upon 10 days' notice to the
other Party.





32

--------------------------------------------------------------------------------




6.11 Environmental_Insurance. Buyer has obtained the indications in Schedule
6.11 of insurance policies that Buyer can purchase to cover certain Losses
arising out of certain Environmental Site Conditions. At its cost, so long as
Closing occurs, Buyer covenants and agrees to use reasonable commercial efforts
to obtain the Environmental Insurance. Buyer covenants and agrees that, for so
long as it maintains the Environmental Insurance obtained in connection
herewith, it shall undertake reasonable commercial efforts to ensure that
Seller, Seller Parent, WEC and their Affiliates are additional named insureds;
provided, however, that any claims thereunder with respect to such additional
named insureds shall be limited to the duration of the survival period for
indemnity obligations set forth in Section 9.1(a)(i) and in no event shall the
amount of any payments to such additional named insureds exceed the lesser of
$5,000,000 or fifty percent (50%) of the then existing remaining aggregate
policy limits of such Environmental Insurance. Notwithstanding the foregoing,
nothing in this Agreement shall prevent Buyer from taking any action after
Closing that it deems appropriate in order to comply with Environmental Laws, to
obtain a "No Further Remediation Letter" pursuant to the Illinois Site
Remediation Program administered by the Illinois Environmental Protection
Agency, or to take any action with respect to the Environmental Insurance,
including actions that result in the lapse or cancellation thereof.

6.12 Gas_Costs.

Prior to Closing, Seller and Buyer shall each use reasonable commercial efforts
to seek to sell or utilize natural gas in storage owned by CET in order to
reduce the volume in storage to at or about 24,000 decatherms; provided,
however, that Seller shall be obligated to give effect to any sale of natural
gas in storage owned by CET arranged by Buyer's gas marketing staff at a price,
net of any applicable sale transaction fees or costs to Seller's account, equal
to or greater than $5.92 per decatherm. Buyer understands and agrees that the
Transportation Agreement does not permit resale of natural gas in storage and
that any sales of such gas will require consent under the Transportation
Agreement, which Seller shall be required to use commercially reasonable efforts
to obtain. Notwithstanding the foregoing, in no event shall CET be required to
operate the Facility at any time that such operation would cause a loss.

For the purpose of the calculation of Working Capital, on the Closing Date the
value of any natural gas in storage under the Transportation Agreement shall be
calculated at a value equal to $5.92 per decatherm. If, prior to Closing, any of
the natural gas in storage owned by CET is sold due, in whole or in part, to the
gas marketing efforts of Buyer's gas marketing staff, then the profit or loss
relative to $5.92 per decatherm (net of any applicable sale transaction fees or
costs to Seller's account) on any such sales shall be for the account of Buyer
as an adjustment to the Working Capital.

ARTICLE 7.


CONDITIONS TO THE SALE

7.1 Conditions_to_the_Obligations_of_Both_Parties. The obligations of either
Party to consummate the Sale shall be subject to satisfaction by either Party or
waiver by the benefiting Party, on or prior to the Closing, of each of the
following conditions:





33

--------------------------------------------------------------------------------




There shall not have been issued and be in effect any Law that prohibits
consummation of the Sale;

The FERC Approvals shall have been obtained and shall be in force without
conditions that are materially adverse to Buyer following the Closing, shall not
be subject to any pending rehearing before the FERC, and the rehearing period
shall have expired;

Each other Sale Consent shall have been obtained, and evidence thereof provided
to Buyer;

Any Contract between CET and Sempra Energy Trading Corp. shall have been
terminated as of the Closing Date, and any termination payment shall have been
paid or will be solely payable by Seller (and not CET); and

No preliminary or permanent injunction, temporary restraining order or other
decree of any Governmental Authority and no Claim by, or before, any
Governmental Authority shall have been instituted prohibiting or materially
restraining the Sale.

7.2 Conditions_to_the_Obligations_of_Buyer. The obligations of Buyer to
consummate the Sale shall be subject to satisfaction by Seller or waiver by
Buyer on or prior to the Closing Date of each of the following conditions:

Each representation and warranty of Seller contained in ARTICLE 3 and ARTICLE 4
shall be true and correct in all material respects when made and as of the
Closing Date, or in the case of representations and warranties made as of a
specified date earlier than the Closing Date, on and as of such earlier date;
provided, that after the date hereof, and prior to or on the Closing Date,
Seller may supplement the Disclosures and update in writing any information
furnished on the Schedules. For avoidance of doubt, Seller's update of the
Schedules and supplement of the Disclosures shall not be given effect for the
purpose of determining whether the foregoing condition to Closing in this
Section 7.2(a) has been satisfied if such supplement or update (i) discloses any
event, Contract or condition that, individually or in the aggregate, would
materially modify Seller's representations and warranties, or (ii) modifies in
any way Seller's representations or results in a violation of Seller's covenants
contained in Sections 3.1, 3.2, 4.1, 4.3, 4.18, 6.1(b), or 6.1(c);

Each covenant and agreement of Seller contained herein to be performed on or
prior to the Closing Date shall have been performed in all material respects;

Seller shall deliver to Buyer at the Closing the Assignments executed by Seller
and the Termination and Release Agreement executed by Seller, Seller Parent and
the Project Companies;

Seller shall deliver to Buyer at the Closing a certificate of an officer of
Seller substantially in the form set forth on Exhibit C;





34

--------------------------------------------------------------------------------




Seller shall deliver to Buyer at Closing a certificate of the secretary of
Seller substantially in the form set forth on Exhibit D containing a true and
correct copy of Seller's limited liability company operating agreement, a
written consent of the member of Seller authorizing the Sale, and a
certification of the signature of each incumbent officer of Seller executing
this Agreement and any Ancillary Document;

Seller shall deliver to Buyer at Closing certificates of the Secretary of State
of Delaware, in each case dated no earlier than five Business Days prior to the
Closing Date, certifying the good standing of Seller in Delaware and containing
a certified copy of the Certificate of Formation of Seller;

Seller shall deliver to Buyer at Closing a certificate of the secretary of each
Project Company, each certificate substantially in the form set forth on Exhibit
E containing (i) a true and correct copy of such Project Company's limited
liability company agreement, (ii) the resignations of all officers, managers,
and employees effective as of the Closing Date, (iii) evidence of the closing or
termination of each of the Accounts as of the Closing Date, and (iv) resolutions
accepting such resignations and revocations and, in the case of CET and CET One,
acknowledging admission of Buyer as the sole member;

Seller shall deliver to Buyer at Closing certificates of the Secretary of State
of Delaware, in each case dated no earlier than five Business Days prior to the
Closing Date, certifying the good standing of each Project Company in Delaware
and containing a certified copy of the Certificate of Formation of each Project
Company;

Seller shall deliver to Buyer at Closing certificates of the Secretary of State
of Illinois, in each case dated no earlier than five Business Days prior to the
Closing Date, certifying the qualification of each Project Company to conduct
business in Illinois;

Seller Parent shall furnish to Buyer a duly executed and acknowledged
certificate in the form of Exhibit F;

Seller shall deliver to Buyer a parent guaranty from WEC substantially in the
form of Exhibit J;

Buyer shall have obtained, at Buyer's expense, an owner's policy of title
insurance issued by The Chicago Insurance Title Company with an insured amount
equal to $10,000,000, with all of the endorsements attached to the form in
Schedule 4.11(A) and with deletion of general exceptions, which such title
insurance policy shall be pursuant to and in form and substance strictly as set
forth in the Title Commitment;

Seller shall have surrendered to Buyer any letter of credit delivered by Buyer
pursuant to Section 2.4;

Seller shall deliver to Buyer the original 7.20% Note by CET to Seller Parent
(marked "cancelled" on its face); and

Seller shall have delivered the Survey and the Title Commitment to Buyer.

35

--------------------------------------------------------------------------------

7.3
Conditions_to_the_Obligations_of_Seller
. The obligation of Seller to consummate the Sale shall be subject to the
satisfaction by Buyer or waiver by Seller on or prior to the Closing Date of
each of the following conditions:





 a. Buyer shall have delivered the Purchase Price and Closing Severance Payments
    (if any) in accordance with Section 2.1, less the amount of the cash deposit
    previously paid by Buyer (if any) in accordance with Section 2.4, including
    accrued simple interest earned thereon of six percent (6%).

    

    Buyer shall have delivered (i) the full and unconditional releases of Seller
    Affiliates from the Support Obligations to the extent any such releases have
    been obtained by Buyer from the beneficiaries of such Support Obligations as
    of the Closing Date and (ii) the Equivalent Support Obligation to each
    Seller Affiliate that remains an obligor on an Unreleased Support
    Obligation;

    Each representation and warranty of Buyer contained in ARTICLE 5 shall be
    true and correct in all material respects when made and as of the Closing
    Date;

    Buyer shall deliver to Seller at the Closing the Assignments executed by
    Buyer and the Termination and Release Agreement executed by Buyer;

    Each covenant and agreement of Buyer contained herein to be performed on or
    prior to the Closing Date shall have been performed in all material
    respects;

    Buyer shall deliver to Seller at the Closing a certificate of an officer of
    Buyer substantially in the form set forth on Exhibit G; and

    Buyer shall deliver to Seller at the Closing a certificate of the secretary
    of Buyer substantially in the form set forth on Exhibit H containing a true
    and correct copy of Buyer's limited liability company operating agreement, a
    written consent of the sole member of Buyer authorizing the Sale, and a
    certification of the signature of each incumbent officer of Buyer executing
    this Agreement and any Ancillary Document.

ARTICLE 8.


POST-CLOSING MATTERS

8.1 Allocation. The Parties agree that as soon as reasonably practicable after
the Closing and prior to the filing of any income Tax Return that includes
information related to the Sale, the Purchase Price, and the amount of any
liabilities assumed for federal income tax purposes shall be allocated among the
Purchased Interests and/or the Project Assets in accordance with an allocation
schedule mutually agreed by the Parties, which shall be prepared in a manner
required by Section 1060 of the Code and any other applicable Law. Seller and
Buyer shall prepare IRS Form 8594 "Asset Acquisition Statements Under Section
1060" consistent with such allocation schedule, which the Parties shall use to
report the transactions contemplated by this Agreement to any applicable
Governmental Authority. Neither Party shall take a position on any Tax Return
inconsistent with such allocation schedule without the written consent of the
other Party, which consent shall not be unreasonably withheld; provided,
however,



36

--------------------------------------------------------------------------------



that nothing contained herein shall prevent a Party from settling any proposed
deficiency or adjustment by any taxing Governmental Authority based upon or
arising out of such allocation, and neither Party shall be required to litigate
before any court any proposed deficiency or adjustment by any taxing
Governmental Authority challenging such allocation schedule. Each Party agrees
to provide the other promptly with any other information required to complete
Form 8594 or to respond to any audit. If the Parties do not agree upon an
allocation, Seller and Buyer shall be entitled to file separate allocations.



8.2 Tax_Matters.

Seller covenants and agrees to (i) pay any Taxes imposed on or with respect to a
Project Company after the Closing Date with respect to any Pre-Closing Tax
Period, including Taxes imposed on or with respect to a Project Company as a
transferee, successor, by contract or otherwise pursuant to an agreement or
arrangement entered into on or before the Closing Date, and (ii) pay or
discharge all Taxes imposed on Seller or any of its Affiliates with respect to
any Pre-Closing Tax Period, the nonpayment of which would result in a Lien on
any of the assets of the Project Companies or the Purchased Interests. Seller
shall pay any amounts due under this Section 8.2(a) within ten days following
written notice by Buyer substantiating that such amounts are due.

Buyer covenants and agrees that any refunds or credits in respect of Taxes of a
Project Company paid in respect of either of the Tax periods described in
Section 8.2(a) (plus any interest received with respect thereto from a
Governmental Authority), including refunds or credits arising from amended Tax
Returns filed on or after the Closing Date with respect to such periods, will be
for the account of Seller and, if received by Buyer or its Affiliates, will be
paid to Seller within ten days after receipt by Buyer or such Affiliate (net of
any reasonable out-of-pocket expenses incurred by Buyer or a Project Company in
obtaining such refunds or credits). Notwithstanding the foregoing, Seller shall
not be entitled to receive any such refunds or credits to the extent the refund
is included as an asset in the calculation of Final Working Capital.



Buyer covenants and agrees to pay any Taxes imposed on a Project Company with
respect to any Tax period beginning after the Closing Date, or with respect to
any Tax period beginning before and ending after the Closing Date, to the extent
allocable to the portion of such period after the Closing Date.





For purposes of this Agreement, in the case of any Taxes that are payable for a
period that begins before and ends after the Closing Date, the portion of such
Taxes allocable to the period that ends on the Closing Date shall (i) in the
case of any property or ad valorem Taxes, be deemed to be the amount of such Tax
for the entire Tax period multiplied by a fraction the numerator of which is the
number of days in the Tax period ending on the Closing Date and the denominator
of which is the number of days in the entire Tax period and (ii) in the case of
any other Tax (including any income Taxes or sales and use Taxes), be deemed
equal to the amount that would be payable as computed on a closing of the books
basis if the relevant Tax period ended on the Closing Date.







37

--------------------------------------------------------------------------------




Each Party shall cooperate fully, as and to the extent reasonably requested by
the other Party, in connection with the filing of any Tax Returns relating to
the Project Companies and the filing and prosecution of any Tax Claims relating
to the Project Companies. Such cooperation shall include the retention and (upon
the other Party's request) the provision of records and information that are
reasonably relevant to any such Claim and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

Seller shall cause the provisions of any agreement, arrangement or practice with
respect to Taxes (including any Tax sharing agreements) between Seller and any
of its Affiliates (other than the Project Companies), on the one hand, and any
of the Project Companies, on the other hand, to be terminated on or before the
Closing Date, and after the Closing Date the Project Companies shall not have
any obligations under such agreements.

8.3 Severance_Payments. Seller covenants and agrees to cause any Closing
Severance Payments paid to Seller at Closing to be paid to the Operators for
whom such payments are intended pursuant to the definition of Closing Severance
Payments in Section_1.1. The Parties agree that Buyer's payment of the Closing
Severance Payments to Seller pursuant to Section 2.1(a) of this Agreement is not
being made in consideration for the Purchased Interests, Buyer is making such
payments to the Seller solely in order to enable Seller to pay such amounts to
applicable Operators in satisfaction of the Buyer's obligation to make such
payments, and for tax purposes such payment will be treated as if Buyer paid
such amounts directly to such Operators. After Closing, Buyer covenants and
agrees to pay any Post-closing Severance Payments directly to any Operators for
whom such payments are intended pursuant to the definition of Post-closing
Severance Payments in Section 1.1.

8.4 Excluded_Items. After Closing, if Buyer receives or takes possession of any
Excluded Items, or any of the proceeds or economic benefit of Excluded Items,
Buyer shall promptly deliver, transfer, convey, assign and turn over any of the
foregoing to Seller, including executing any documents or instruments required
in connection therewith.

8.5 Insurance_Claims. After Closing, if Claims for personal injury or property
damage arising out of occurrences prior to Closing, which are covered by the
Insurance Policies, are made against Buyer or any Project Company, then Buyer
shall be entitled to access such Insurance Policies and the proceeds thereof in
respect of such Claims; provided, that Seller shall have control of such Claims
and shall conduct the same in accordance with customary practices and in
accordance with any reasonable requirements of Seller, recognizing that such
Claims are being made under the Insurance Policies that continue to apply for
the benefit of Seller.

ARTICLE 9.


SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION



9.1 Survival_of_Representations,_Warranties_and_Covenants.

If the Closing occurs, except as provided in Section 9.6, all representations,
warranties, covenants and obligations in this Agreement shall survive until and

38

--------------------------------------------------------------------------------


expire eighteen months after the Closing Date; provided, that the
representations, warranties, covenants and obligations contained in (i) Sections
4.14 and 11.16 shall survive for three years after the Closing Date, (ii)
Sections 4.4, 4.5, 6.1(h), 6.1(j), 6.7, and 8.2 shall survive after the Closing
Date for the greater of (A) three years or (B) the duration of any applicable
statute of limitations, and (iii) Sections 3.1, 3.2, 4.1, 4.3, 5.1, 6.1(b),
6.1(c), and 9.2(a)(ii) shall survive the Closing Date without limitation.

If the Closing does not occur and this Agreement is terminated pursuant to
Section 10.1, the representations, warranties, covenants and obligations in this
Agreement shall survive, for the sole purpose of any indemnities provided in
this ARTICLE 9, until and expire on six months after the date of such
termination.

9.2 Indemnification_by_Seller.

Subject to Section 9.2(b), Seller hereby agrees to indemnify, defend and hold
harmless each Buyer Indemnified Party from and against any Loss incurred by such
Buyer Indemnified Party as a result of (i) any breach of a Seller representation
or warranty contained herein, or any breach by Seller of, or default in the
performance by Seller of, any covenant, agreement or obligation to be performed
by Seller pursuant to this Agreement, and (ii) any Environmental Former Property
Conditions. For the avoidance of doubt, Seller shall only be obligated to
indemnify a Buyer Indemnified Party for a Loss arising out of Environmental Site
Conditions to the extent such indemnification obligation arises pursuant to
Section 9.2(a)(i). Any amounts payable by Seller for an indemnified Loss arising
out of an Environmental Site Condition shall (A) include any deductible up to
$500,000 payable under any Environmental Insurance due to a Claim
("Environmental Insurance Deductible"), and (B) be limited to Losses net of any
recovery by any Buyer Indemnified Party of Environmental Insurance proceeds (or
any other insurance proceeds) received in respect of such Loss, if any.

Seller shall have no liability to any Buyer Indemnified Party under Section
9.2(a)(i) unless and until, and then only to the extent that, such Buyer
Indemnified Party has suffered or incurred Losses consisting of actual damages
aggregating in excess of $1,000,000, whereupon such Buyer Indemnified Party
shall be entitled to claim indemnification for the amount of its Losses in
excess of such amount; provided, however, the foregoing limitation shall not
apply to (i) Losses covered by Section 9.2(a)(ii); (ii) Losses covered by
Section 9.2(a)(i) to the extent such Losses are related to a breach by Seller of
its covenant in Section 8.2 arising from or related to real estate taxes for any
tax parcels which include the Site or any portion thereof; or (iii) the
obligation of Seller in Section 9.2(a) to pay the amount of the Environmental
Insurance Deductible, nor shall such amounts, in each case, be given effect for
the purpose of determining whether the aggregate amount of $1,000,000 is
exceeded.

To the extent that Seller pays any Loss to or on behalf of any Buyer Indemnified
Party, such Buyer Indemnified Party shall, as a condition of such payment,
assign, transfer and convey all of its right, title and interest in and to any
claim of such Buyer Indemnified Party against any Person for such Loss up to the
amount of such payment, including any claim under any policies of insurance, to
Seller or an Affiliate of Seller. Such Buyer Indemnified Party shall not
prejudice or impair the rights of Seller under this Section 9.2(c), and

39

--------------------------------------------------------------------------------


Buyer shall use commercially reasonable efforts to cooperate and assist Seller
in the exercise of such rights.

9.3 Indemnification_by_Buyer.

Subject to Section 9.3(b), Buyer hereby agrees to indemnify, defend and hold
harmless each Seller Indemnified Party from and against any Loss incurred by
such Seller Indemnified Party as a result of any breach of a Buyer
representation or warranty contained herein, or any breach by Buyer of, or
default in the performance by Buyer of, any covenant, agreement or obligation to
be performed by Buyer pursuant to this Agreement. Any amounts payable by Buyer
for an indemnified Loss arising out of an Environmental Site Condition shall be
limited to Losses net of any recovery by any Seller Indemnified Party of
Environmental Insurance proceeds (or any other insurance proceeds) received in
respect of such Loss, if any



Buyer shall have no liability to any Seller Indemnified Party under
Section 9.3(a)
unless and until, and then only to the extent that, such Seller Indemnified
Party has suffered or incurred Losses consisting of actual damages aggregating
in excess of $1,000,000, whereupon such Seller Indemnified Party shall be
entitled to claim indemnification for the amount of its Losses in excess of such
amount;
provided
,
however
, the foregoing limitation shall not apply to Losses arising out of Buyer's
obligation under
Section 6.9
to cause the beneficiaries of any Unreleased Support Obligations to release any
Seller Affiliate, nor shall such Losses be given effect for the purpose of
determining whether the aggregate amount of $1,000,000 is exceeded.





To the extent that Buyer pays any Loss to or on behalf of any Seller Indemnified
Party, such Seller Indemnified Party shall, as a condition of such payment,
assign, transfer and convey all of its right, title and interest in and to any
claim of such Seller Indemnified Party against any Person for such Loss up to
the amount of such payment, including any
claim
under any policies of insurance, to
Buyer or an Affiliate of
Buyer. Such Seller Indemnified Party shall not prejudice or impair the rights of
Buyer under this
Section 9.3(c)
, and Seller shall use commercially reasonable efforts to cooperate and assist
Buyer in the exercise of such rights.



9.4 Matters_Involving_Third_Parties.

If any third party shall notify an Indemnified Party of either Party with
respect to any matter that would give rise to a Claim subject to indemnification
hereunder against the other Party (the "Indemnifying Party"), then such
Indemnified Party shall promptly provide notice (and in any event by the sooner
to occur of (i) ten days after receipt of notice by it, and (ii) five days prior
to the date a responsive pleading is due) thereof to the Indemnifying Party;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party from any
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party is materially prejudiced thereby.

The Indemnifying Party shall have the right to defend the Indemnified Party
against such Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party so long as (i) the Indemnifying Party promptly notifies the
Indemnified Party that the

40

--------------------------------------------------------------------------------


Indemnifying Party will indemnify the Indemnified Party, to the extent
indemnification is provided for hereunder, and (ii) the Indemnifying Party
thereafter conducts the defense of such Claim as actively and diligently as is
reasonably appropriate.

For so long as the Indemnifying Party is conducting the defense of a Claim in
accordance with Section 9.4(b), (i) the Indemnified Party may retain separate
co-counsel at its sole cost and expense and participate in the defense of such
Claim, (ii) the Indemnified Party shall not consent to the entry of any judgment
or enter into any settlement with respect to such Claim without the prior
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld), (iii) the Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement with respect to such Claim unless a
written agreement is obtained releasing the Indemnified Party from all liability
thereunder, and (iv) the Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement with respect to such Claim, which
involves an injunction or other equitable relief, without the consent of the
Indemnified Party, which consent will not be unreasonably withheld.

In the event that the Indemnifying Party does not exercise its right pursuant to
Section 9.4(b) or at any time fails to satisfy any of the conditions in Section
9.4(c), (i) the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, such Claim in any
manner it may reasonably deem appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, the Indemnifying Party in connection
therewith), (ii) subject to the limitations contained in Sections 9.2(b),
9.3(b), and 9.5, the Indemnifying Party shall reimburse the Indemnified Party
promptly for the costs of defending against such Claim (including attorneys'
fees and expenses); provided, that the Third Party Claim is subject to
indemnification hereunder, and (iii) the Indemnifying Party shall remain
responsible for any Loss the Indemnified Party may incur to the extent provided
in Sections 9.2 and 9.3, as applicable.

9.5 Limitations_on_Indemnification. Notwithstanding anything else to the
contrary in this Agreement:

Except for liability pursuant to Section 9.2(a)(ii), in no event shall the
aggregate liability under this Agreement of either Party exceed:

fifty percent (50%) of the Base Price, unless such liability arises under a
provision of this Agreement expressly identified in Section 9.5(a)(ii); and

the Base Price, if such liability arises pursuant to Section 9.2(a)(i) for a
Loss arising out of Sections 3.1, 3.2, 4.1, 4.3, 4.4, 4.5, 5.1, 6.1(b), 6.1(c),
6.1(h), 6.1(j), 6.7 or 8.2;

provided

, that the Indemnified Party with respect to (A) any liability limited under
Section 9.5(a)(i)
shall continue to be indemnified with respect thereto, throughout the applicable
survival period set forth in
Section 9.1
, until either (I) the total amount paid in the aggregate in respect of
liabilities limited under
Section 9.5(a)(i)
equals fifty percent (50%) of the Base Price or (II) the total amount paid




41

--------------------------------------------------------------------------------



in the aggregate in respect of all liabilities that are subject to this
Section 9.5(a)
equals the Base Price, whichever occurs first, and (B) any liability limited
under
Section 9.5(a)(ii)
shall continue to be indemnified with respect thereto, throughout the applicable
survival period set forth in
Section 9.1
, until the total amount paid in the aggregate in respect of all liabilities
that are subject to this
Section 9.5(a)
equals the Base Price.




Except for liability pursuant to Section 9.2(a)(ii), in no event shall the
aggregate liability under this Agreement of either Party exceed the Base Price;

In determining the amount of an Indemnified Party's Losses, all representations
and warranties herein shall be deemed to have been made without any
qualifications relating to knowledge or materiality;

Except to the extent of Losses arising out of Claims, Seller, for itself and for
each Seller Indemnified Party, and Buyer, for itself and for each Buyer
Indemnified Party, hereby mutually release and covenant not to sue the other
Party for any Losses arising out of any Affected Soils or Groundwater;

Seller shall have no obligation or liability to any Buyer Indemnified Party for
any Losses or Claims to the extent arising out of any voluntary environmental
investigation or remediation actions undertaken by Buyer or its Affiliates at
the Site. For purposes of clarification of this Section 9.5(e), "voluntary
investigation or remediation actions" shall not include (i) a choice by Buyer
between different investigation or remediation options in response to a Claim by
a Governmental Authority, (ii) construction activities undertaken by Buyer,
(iii) such actions that are in respect of Hazardous Substances that are
transported from the Site and disposed of in violation of any Environmental Law
or Permit, or (iv) emergency response actions initiated in response to a Release
at the Site of Hazardous Substances after Closing; and

Seller may, at its option, include in the Schedules items that are not material
in order to avoid any misunderstanding, and any such inclusion, shall not be
deemed to be an acknowledgment or representation that such items are material,
to establish any standard of materiality or to define further the meaning of
such terms for purposes of this Agreement.

9.6 Expiry_and_Survival_of_Indemnities. After the expiration of the relevant
survival period set forth in Section 9.1, in the event that a Party provides
notice of a claim for indemnification to the other Party that otherwise would be
liable to indemnify such Party hereunder, such other Party shall have no
obligation to indemnify such Party. Any claims by any Buyer Indemnified Party
for indemnification from Seller under Section 9.2(a) or by any Seller
Indemnified Party for indemnification from Buyer under Section 9.3(a) must be
notified prior to the expiration of the applicable survival period specified in
Section 9.1. Notwithstanding the foregoing, the expiration of the relevant
survival period set forth in Section 9.1, shall not relieve a Party of its
indemnification obligations hereunder in respect of any claim for
indemnification if proper notice of such claim shall have been provided to such
Party prior to the expiration of such survival period.





42

--------------------------------------------------------------------------------




ARTICLE 10.


TERMINATION



10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date by:

the mutual written agreement of the Parties;

either Party, by notice to the other Party if the other Party has (and the
terminating Party shall not have) failed to perform and comply with, in all
material respects, any agreement, covenant or condition hereby required to have
been performed or complied with by such Party prior to the time of such
termination, and such failure shall not have been cured within 30 days following
notice of such failure by the terminating Party to the other Party; provided,
however, that such 30 day period shall be extended to 90 days if such failure to
perform or comply by its nature is susceptible to being cured and the other
Party attempting to cure such failure is using and continues to use commercially
reasonable efforts to effect a cure;

either Party pursuant to Section 6.10; or

either Party upon notice to the other Party sent after July 1, 2005, if the
Closing Date has not occurred by such date; provided, that if on July 1, 2005,
(i) the FERC Approval has not been issued and has not been denied or (ii) Seller
is proceeding with any repairs pursuant to Section 6.10(b), such notice can only
be sent after October 1, 2005.

10.2 Effect_of_Termination. In the event of the termination of this Agreement
pursuant to Section 10.1:

This Agreement shall become void and have no effect, without any liability to
either Party or its Representatives, except as provided in ARTICLE 9;

Buyer shall return to Seller all documents and other materials received from
Seller and Seller's Representatives (including all copies of or materials
developed from any such documents or other materials) relating hereto or to the
Facility, whether obtained before or after the execution of this Agreement (or,
if requested by Seller, destroy such documents and materials and certify to
Seller their destruction); and

If this Agreement is validly terminated by either Party pursuant to Section
10.1(a), 10.1(c), or 10.1(d), or by Buyer pursuant to Section 10.1(b), then the
letter of credit previously delivered by Buyer or the cash deposit previously
paid by Buyer in accordance with Section 2.4, including accrued simple interest
earned thereon of six percent (6%), shall be surrendered or returned, as the
case may be, to Buyer or its designee as notified by Buyer to Seller in writing.
If this Agreement is validly terminated by Seller pursuant to Section 10.1(b),
then (i) (A) Seller shall draw upon the letter of credit previously delivered by
Buyer in accordance with Section 2.4, or (B) the cash deposit previously paid by
Buyer in accordance with Section 2.4 (including any interest

43

--------------------------------------------------------------------------------


earned by Seller on such deposit during the time period held by Seller) shall be
kept by Seller, as the case may be, and (ii) such amounts shall constitute the
sole and exclusive remedy for Buyer's breach of any representation or warranty
herein or Buyer's failure to perform or comply with any agreement, covenant or
condition hereby required to have been performed or complied with by Buyer at or
prior to the time of such termination. The Parties each agree that the
agreements contained in this Section 10.2(c) are an integral part of the
transactions contemplated by this Agreement and constitute liquidated damages
and not a penalty. The Parties each agree and acknowledge that Seller's actual
damages in the event of such failure to perform or comply by Buyer would be
extremely difficult or impracticable to ascertain and that such amounts kept by
Seller represents the Parties' reasonable estimate of such damages.

ARTICLE 11.


GENERAL PROVISIONS

11.1 Expenses. Except as otherwise expressly provided herein, whether or not the
Closing occurs, each Party shall pay its own costs and expenses incurred in
anticipation of, relating to and in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby.

11.2 Further_Actions. Each Party shall execute, deliver, acknowledge and file,
or shall cause to be executed, acknowledged, delivered and filed, all such
further deeds, transfers, conveyances, assignments, assurances, certificates and
other documents and take, or cause to be taken, such other actions as may
reasonably be requested by the other Party pursuant to this Agreement or any
Ancillary Document.

11.3 Notices. Unless otherwise expressly specified or permitted hereunder, all
notices, approvals, consents, waivers and other communications provided for
herein to or from a Party shall be in writing or shall be produced by a
telecommunications device capable of creating a written record, and any such
communication shall become effective (i) upon personal delivery thereof,
including by overnight mail or next Business Day or courier service, (ii) in the
case of notice by U.S. mail, certified or registered, postage prepaid, return
receipt requested, upon receipt thereof, or (iii) in the case of notice by a
telecommunications device, upon transmission thereof; provided, that such
transmission is promptly confirmed, in each case addressed as provided in this
Section 11.3, or to such other address as a Party may designate by notice to the
other Party.

If to Seller, to:

William N. Beres
Chief Financial Officer
CET Two, LLC
c/o Wisvest Corporation
N16 W23217 Stone Ridge Drive
Suite 100
Waukesha, Wisconsin 53188


with a copy to:

James P. O'Brien
Baker & McKenzie LLP
130 East Randolph Drive
Chicago, Illinois 60601
Facsimile: (312) 698-2324
E-mail: james.p.o'brien@bakernet.com





44

--------------------------------------------------------------------------------





Facsimile: (414) 225-6188
E-mail: bill.beres@wisvest.com



If to Buyer, to:

Paul G. Smith
c/o Tenaska Power Fund, L.P.
1044 N. 115th Street
Suite 400
Omaha, Nebraska 68154
Facsimile: (402) 691-9526
E-mail: psmith@tenaska.com

with a copy to:

John L. Sachs
Latham & Watkins LLP
555 Eleventh Street, NW
Suite 1000
Washington, DC 20004-1304
Facsimile: (202) 637-2201
E-mail: john.sachs@lw.com

11.4 Binding_Effect;_Assignment. This Agreement shall be binding upon and inure
to the benefit of, and be binding upon and enforceable against, the Parties and
their respective successors and permitted assigns, whether or not so expressed.
This Agreement is not assignable by any Party without the prior consent of the
other Party, and, except for assignments and transfers by operation of Law, any
attempt to assign this Agreement without such consent shall be void and of no
effect; provided, however, Buyer may assign this Agreement to an Affiliate, at
any time, without the consent of Seller; provided, that in the event of such
assignment, Buyer shall provide prompt notice thereof to Seller and shall
unconditionally guarantee the obligations of its assignee hereunder.
Notwithstanding the foregoing, Buyer shall be entitled to assign this Agreement
to a limited liability company and a subsidiary of Buyer that will be organized
in Delaware at or prior to Closing (the "Permitted Transferee"). In the event
that Buyer effects such transfer at or prior to Closing, the Permitted
Transferee shall replace Buyer for all purposes and Buyer shall have no further
rights or obligations hereunder. At such time, all references in this Agreement
to Buyer shall apply mutatis mutandis to the Permitted Transferee and all rights
and obligations of Buyer under this Agreement or any of the Ancillary Documents,
including under any representations, warranties or covenants contained herein or
therein, shall be deemed to be rights and obligations of the Permitted
Transferee; provided, however, that in each case, compliance by Buyer with any
representation, warranty or other obligations in, or other terms and conditions
of, this Agreement or any of the Ancillary Documents, shall be deemed to be
compliance by the Permitted Transferee with the same.

11.5 No_Third-Party_Beneficiaries. Except as set forth in ARTICLE 9, nothing in
this Agreement, expressed or implied, is intended or shall be construed to
confer upon any Person other than the Parties and their successors and assigns
permitted by Section 11.4, any right, remedy or claim under or by reason of this
Agreement.

11.6 Amendment;_Waivers,_etc.

 a. No amendment, modification or discharge of this Agreement, and no waiver
    hereunder, shall be valid or binding unless set forth in writing and duly
    executed by the Party against whom enforcement of the amendment,
    modification, discharge or waiver is sought. Any such waiver shall
    constitute a waiver only with respect to the specific matter described in
    such writing and shall in no way impair the rights of the Party granting
    such waiver in any other
    
    45
    
    --------------------------------------------------------------------------------
    
    
    respect or at any other time. The waiver by a Party of (i) a breach of or a
    default under any provision hereof or (ii) the exercise of any right or
    privilege hereunder, shall not be construed as a waiver of any other breach
    or default of a similar nature, or as a general waiver of any such provision
    or right under this Agreement. No failure by a Party to exercise, and no
    delay in exercising, any right hereunder shall operate as a waiver thereof.

    

    The rights and remedies in this Agreement are cumulative and, except as
    otherwise expressly provided herein, none is exclusive of any other.

11.7 Entire_Agreement. This Agreement supersedes all prior discussions and
agreements between the Parties with respect to the subject matter hereof and
contains the sole and entire agreement between the Parties hereto with respect
to the subject matter hereof.

11.8 Exclusive_Remedies:_Enforcement. Subject to Sections 10.1 and 10.2, the
remedies provided in ARTICLE 9 shall constitute the sole and exclusive remedies
available to a Party for recovery against the other Party for breach of, failure
to comply with, or other failure to fulfill the representations, warranties,
covenants and agreements set forth herein.

11.9 Severability. If any provision or portion of this Agreement, or
applications thereof, is held to be unenforceable or invalid by any court of
competent jurisdiction, the Parties shall negotiate an equitable adjustment in
the provisions of this Agreement with a view toward effecting the purpose of
this Agreement, and the validity and enforceability of the remaining provisions
or portions of this Agreement, or applications thereof, shall not be affected
thereby.

11.10 Headings. The headings herein have been inserted for convenience of
reference only and shall not in any manner affect the construction, meaning or
effect of anything herein contained nor govern the rights and liabilities of the
Parties.

11.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

11.12 Governing_Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of Illinois, including with
respect to all matters of construction, validity and performance, without giving
effect to any choice of law rules thereof which may direct the application of
the laws of another jurisdiction.

11.13 Disputes. Any dispute or claim arising under this Agreement that is not
resolved in the ordinary course of business shall be referred to a senior
executive (President or a Vice President) of each of Buyer and Seller, who has
authority to decide or resolve the matter in dispute, for review and resolution.
Such senior executives shall meet and in good faith attempt to resolve the
dispute within 30 days. Only if the Parties are unable to resolve a dispute
pursuant to this process may either Party enforce its rights at law or in equity
subject to the provisions of this Agreement.

11.14 Consent_to_Jurisdiction,_etc.





46

--------------------------------------------------------------------------------




Subject to Section 11.13, each Party hereby irrevocably and unconditionally
submits, for itself and its assets, to the exclusive jurisdiction of any state
or federal court located in the city of Chicago, Illinois in any action or
proceeding arising out of or relating to this Agreement or for recognition or
enforcement of any judgment relating hereto, and each Party hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such court to the extent permitted by
Law.

Each Party hereby irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any state or federal court located in the city of
Chicago, Illinois. Each Party hereby irrevocably waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

11.15 Waiver_of_Punitive_and_Other_Damages_and_Jury_Trial.

EACH PARTY EXPRESSLY WAIVES AND FOREGOES ANY RIGHT TO RECOVER PUNITIVE,
EXEMPLARY, LOST PROFITS, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY ARBITRATION,
LAWSUIT, LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO, OR THE TRANSACTIONS
CONTEMPLATED BY, THIS AGREEMENT.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO, OR THE TRANSACTIONS CONTEMPLATED BY, THIS AGREEMENT.

EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE FOREGOING WAIVERS,
(ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii)
IT MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.15.

11.16 Confidentiality.

Each Party shall, and shall cause its Representatives to, treat in a
confidential manner all information that is not already or does not through any
act of such Party or its Representatives become publicly available that (i) it
receives from the other Party concerning such other Party or its Affiliates
(other than the Project Companies) ("Party

47

--------------------------------------------------------------------------------


Confidential Information") and (ii) relating solely to the Purchased Assets, the
Project Companies or the Facility ("Project Confidential Information").

Each Party shall not, and shall cause its Representatives not to, disclose Party
Confidential Information of the other Party or the Project Confidential
Information to any Person other than: (i) to its employees, attorneys or agents
and then only to the extent such disclosure, in the good faith determination of
the disclosing Party, is necessary for the performance of the duties or
responsibilities of such Person in connection herewith; (ii) to existing and
potential lenders, investors and assignees, subject to customary confidentiality
requirements; (iii) in connection with any action, litigation or proceeding
arising out of or in connection with this Agreement or the other documents
delivered hereunder or the enforcement hereof and thereof (provided, however,
that no Party Confidential Information of the other Party received by a Party
hereunder may be used or furnished in connection with any other contemplated
litigation, proceeding or any investigation conducted by a Governmental
Authority, except as permitted by Section 11.16(b)(iv); or (iv) as may be
required by applicable Law, in which case the disclosing Party, to the extent
practicable, shall notify promptly the other Party of such disclosure.

Notwithstanding Sections 11.16(a) and 11.16(b), after the Closing, (i) Buyer
shall have no obligations with respect to Project Confidential Information;
provided, however, that Buyer acknowledges that its confidentiality obligations
in respect of Party Confidential Information concerning Seller and its
Affiliates (other than the Project Companies) shall continue for three years
after the Closing Date, and (ii) Seller's confidentiality obligations under this
Section 11.16 with respect to Project Confidential Information and Party
Confidential Information concerning Buyer and its Affiliates shall continue for
three years after the Closing Date.

[the remainder of this page intentionally left blank]





48

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
Membership Interests Purchase Agreement to be executed by their duly authorized
representatives as of the date first written above.

CET TWO, LLC
By: Wisvest Corporation, its Sole Member

By: /s/ William N. Beres
Name: William N. Beres
Title: Chief Financial Officer

TENASKA POWER FUND, L.P.


By: Tenaska PF G, LLC, its General Partner


By: Tenaska PF, Inc., its Manager



By: /s/ Paul G. Smith
Name: Paul G. Smith
Title: President





49

--------------------------------------------------------------------------------





Index of Disclosure Schedules and Exhibits*

SCHEDULE 1.1 EXCLUDED ITEMS SCHEDULE 3.3 CONSENTS SCHEDULE 4.2 PROJECT PERMITS
SCHEDULE 4.4 TAXES SCHEDULE 4.9 LITIGATION SCHEDULE 4.11(A) TITLE COMMITMENT AND
REAL PROPERTY LIENS SCHEDULE 4.11(B) OTHER LIENS SCHEDULE 4.11(C) SURVEY
REVISIONS SCHEDULE 4.12 CONTRACTS SCHEDULE 4.13(A) INSURANCE (Currently
Effective) SCHEDULE 4.13(b) INSURANCE (Proposed Renewals as of   April 1, 2005)
SCHEDULE 4.14 ENVIRONMENTAL MATTERS SCHEDULE 4.15 ACCOUNTS SCHEDULE 4.16 WORKING
CAPITAL SCHEDULE 4.17 FIXED ASSETS SCHEDULE 4.18 REGULATORY STATUS SCHEDULE 4.19
UNDISCLOSED LIABILITIES SCHEDULE 6.5 OPERATORS AND QUALIFIED OFFERS SCHEDULE 6.9
REPLACEMENT SECURITY SCHEDULE 6.11 ENVIRONMENTAL INSURANCE INDICATIONS    
EXHIBIT A Form of Assignment EXHIBIT B Form of Closing Notice EXHIBIT C Form of
Seller Officer Certificate EXHIBIT D Form of Seller Secretary Certificate
EXHIBIT E Form of Project Company Secretary Certificate EXHIBIT F Certificate of
Non-Foreign Status EXHIBIT G Form of Buyer Officer Certificate EXHIBIT H Form of
Buyer Secretary Certificate EXHIBIT I Form of Termination and Release Agreement
EXHIBIT J Form of WEC Guaranty            





*Disclosure Schedules and Exhibits to the Purchase Agreement are not being filed
herewith. The Registrant undertakes to furnish supplementally a copy of any
omitted schedule or exhibit to the Commission upon request.